Exhibit 10.1

LEASE

THIS LEASE is made as of the         day of February, 2010, by and between Park
70 Partners, L.P., a Delaware limited partnership (“Landlord”), and EnerDel,
Inc., a Delaware corporation (“Tenant”). In consideration of the mutual
covenants contained herein, Landlord and Tenant agree as follows:

1. Leased Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord that portion of the building (the “Building”) which is
crosshatched and/or outlined in red on the floor plan of the Building attached
hereto as Exhibit A and incorporated herein by this reference, together with the
exclusive use of the parking areas identified as “EnerDel Parking” and the
loading areas identified as “EnerDel Loading” thereon (collectively, the “Leased
Premises”), which Building has been constructed by Landlord on the parcel of
real estate located in Hancock County, Indiana, that is described on Exhibit B
attached hereto and incorporated herein by this reference (the “Real Estate”).
The Building consists of approximately four hundred twenty-three thousand
(423,000) gross square feet. The Leased Premises will consist of approximately
two hundred eleven thousand five hundred (211,500) gross square feet in the
western portion of the Building. The Building, Real Estate and related
improvements constructed or to be constructed on the Real Estate and used in
connection with the Building (the “Improvements”) are collectively referred to
as the “Development.” The Development is a part of the land, buildings, common
areas, improvements and facilities commonly known as Axcess70 (the “Project”).
Landlord shall be entitled to make additions, modifications, alterations and
repairs to, and otherwise modify, the Development and the Project provided that:
(a) such changes are not in violation of Landlord’s other obligations under this
Lease, (b) such changes do not materially interfere with the parking or loading
for the Leased Premises, (c) such changes do not materially interfere with the
Tenant’s access to the Leased Premises or the Building, or (d) such changes do
not materially increase Tenant’s costs. Landlord hereby grants to Tenant, its
officers, employees, invitees and customers, subject to the terms and conditions
of the recorded declaration of covenants, conditions and restrictions applicable
to the Project (the “Declaration”) and the rights granted from time to time by
Landlord to other tenants and occupants of the Project, the non-exclusive right
to use the Common Areas for parking, ingress to and egress from the Leased
Premises. For purposes of this Lease, the term “Common Areas” shall mean all
paved, landscaped and grassy areas located on the Real Estate and within the
Development. The Common Areas shall include all driveways, parking areas and
sidewalks, but shall exclude that portion of Real Estate upon which the Building
is located.

2. Lease Term and Holding Over.

(a) Initial Lease Term. The initial term of this Lease (the “Initial Lease
Term”) shall be for a period commencing on the date (the “Commencement Date”)
which is the earlier of (i) March 1, 2010, or (ii) the date Tenant occupies the
Leased Premises, and ending at 11:59 p.m. on the day before the twenty-fourth
(24th) monthly anniversary of the Commencement Date if the Commencement Date is
the first day of a calendar month or the first day of the first calendar month
following the Commencement Date if the Commencement Date is not the first day of
a calendar month; provided that the Initial Lease Term shall be extended to a
date thirty (30) days after the expiration of the Put Option Period if Landlord
does not exercise its Put right under the Option Agreement (as later defined)
and extended to the Put Closing Date Deadline if Landlord does exercise its Put
right (as those capitalized terms are defined in the Option Agreement). The
Initial Lease Term and the New Primary Term (as defined in Section 26 and if
applicable) are referred to collectively as the “Lease Term.” Promptly upon the
occurrence of the Commencement Date, Landlord and Tenant shall execute a letter
agreement certifying the Commencement Date.

(b) Holdover Possession. If Tenant holds over and remains in possession of the
Leased Premises after the expiration of the Lease Term, with the consent of
Landlord, then such holding over and continued possession shall create a tenancy
from month to month upon and subject to the same terms and conditions of this
Lease in effect when the Lease Term expires, except for the length of the term
of this Lease. At any time, either party may terminate such tenancy from month
to month upon 30 days written notice delivered to the other party in accordance
with Section 23. If Tenant holds over and remains in possession of the Leased
Premises after the expiration of the Lease Term, without the consent of
Landlord, then Tenant shall indemnify and hold harmless Landlord from and
against any and all claims, judgments, liabilities, losses, costs, and expenses
(including, without limitation, reasonable attorneys’ fees and court costs)
arising from, or in connection with, such possession. Tenant shall pay to
Landlord for each day that it holds over without the consent of Landlord 150% of
the Base Rent (as defined in Section 3) in effect when expiration occurs,
computed on a daily basis.

3. Rent.

(a) Payment of Base Rent. Tenant shall pay to Landlord annual base rent (the
“Base Rent”) for the Leased Premises in the following amounts:



  (i)   During the Initial Lease Term, an amount equal to $780,000.



  (ii)   During the Extension Term (if applicable), an amount determined in
accordance with Section 26.

Base Rent shall be payable in equal monthly installments and in advance on or
before the first day of each full and partial calendar month during the Lease
Term; provided that, (A) Base Rent for months 1, 23 and 24 of the Initial Lease
Term shall be payable in full on or before the Commencement Date (the “Prepaid
Rent”); and (B) if the Lease Term expires on a date other than the last day of a
calendar month, then the Base Rent payable for such partial calendar month shall
be an amount equal to the monthly installment of Base Rent otherwise then in
effect, divided by the number of days in the full calendar month during which
the Lease Term expires, and multiplied by the number of days in the partial
calendar month before and including the date of expiration.

(b) Payment of Additional Rent. In addition to the payment of Base Rent, Tenant
shall pay to Landlord, as additional rent (the “Additional Rent”), all other
sums, charges, and payments required to be paid by Tenant to Landlord under this
Lease, whether or not the same are designated as Additional Rent. All Base Rent
and Additional Rent shall be paid without relief from valuation and appraisement
laws, and shall be payable without offset for any amount due or claimed to be
due from Landlord to Tenant. Base Rent and Additional Rent are referred to
collectively as “Rent.”

(c) Past Due Payments. If any Rent shall become overdue for a period in excess
of ten (10) days, then such unpaid Rent shall bear interest from the date due to
the date of payment at the rate of interest equal to the prime rate, as reported
by the Wall Street Journal’s bank survey on such due date, plus eight percent
(8%) per annum. Such interest shall be in addition to, and not in lieu of, any
other right or remedy that Landlord may have hereunder, at law, or in equity.

(d) Place of Payments. All payments of Rent required to be made, and all
statements required to be delivered, by Tenant to Landlord shall be made and
delivered to Landlord at its address set forth in Section 23, or to such other
address as Landlord specifies to Tenant in accordance with that Section.

4. Landlord’s Work and Tenant’s Work.

(a) Workletter Agreement. Landlord shall perform, or cause to be performed, all
work (collectively, the “Landlord’s Work”) required to be performed by Landlord
pursuant to the Workletter Agreement attached hereto as Exhibit C and
incorporated herein by this reference (the “Workletter Agreement”). Landlord
shall not commence, or cause to be commenced, the Landlord’s Work until after
April 30, 2010.

(b) Acceptance of Leased Premises. Upon substantial completion of the Landlord’s
Work, Landlord and Tenant shall execute a letter agreement in the form attached
hereto as Exhibit D (the “Letter Agreement”). By its execution of the Letter
Agreement and occupancy of the Leased Premises, Tenant shall be deemed to
represent and certify that it has examined the Landlord’s Work and that it
thereby accepts the Landlord’s Work in its condition at the time, subject to
latent defects which could not be reasonably observed by a professional
inspection of the Leased Premises. Except as expressly provided above with
respect to Landlord’s Work, Tenant, by executing this Lease, acknowledges that
it has secured (or had sufficient opportunity to secure) a professional
inspection of the Leased Premises and is accepting the Leased Premises in its
“as-is” condition, without warranties of any type, expressed or implied, except
as otherwise set forth herein and except with respect to latent defects which
could not be reasonably observed by a professional inspection of the Leased
Premises.

(c) Tenant’s Work. Tenant shall be responsible for the costs and expenses of all
work necessary to prepare the Leased Premises for initial occupancy by Tenant
that either has not been constructed as of the date of this Lease or is not
expressly included in Landlord’s Work. All such work shall be subject to the
terms and conditions set forth in Subsection 8(a), Tenant shall submit to
Landlord, plans and specifications (the “Tenant Office Plans”) for the
construction of the office portions of the Leased Premises to be constructed
during the Initial Lease Term (the “Tenant’s Work”). If at the time Tenant is
prepared to have the Tenant’s Work performed, Park 70 Partners, L.P. is still
the Landlord under this Lease, Browning Construction, Inc. (“BCI”) shall have a
right of first refusal to perform such Tenant’s Work (the “Tenant’s Work ROFR”).
Upon Tenant’s receipt of an acceptable and bona fide quote (the “Tenant’s Work
Quote”) for the construction of the Tenant’s Work, Tenant shall provide Landlord
with a copy of the Tenant’s Work Quote and copies of all bid documents and
responses relating to the Tenant’s Work Quote, and: (1) in the event that
Landlord does not provide Tenant with BCI’s written acceptance to perform the
work for Tenant in accordance with the Tenant’s Work Quote within ten
(10) business days after Tenant provides Landlord with a copy of the Tenant’s
Work Quote (the “Tenant’s Work ROFR Period”), the Tenant’s Work ROFR shall be
deemed waived for such Tenant’s Work; and (2) in the event that Landlord does
provide Tenant with BCI’s written acceptance to perform the work in accordance
with the Tenant’s Work Quote within the Tenant’s Work ROFR Period, BCI shall
perform the Tenant’s Work in accordance with the terms and conditions of the
Tenant’s Work Quote.

5. Refundable Security Deposit. A refundable security deposit in the amount of
One Hundred Eighty Thousand Dollars ($180,000.00) shall be delivered by Tenant
to Landlord on or before the Commencement Date ($130,000 of the Prepaid Rent for
Base Rent for months 23 and 24 of the Initial Lease Term shall be included in
such amount) (the “Security Deposit”). Landlord and Tenant agree that: (i)
$65,000 of the Security Deposit shall be applied by Landlord for the payment of
Base Rent for month 23 of the Initial Lease Term, when such amount is due and
payable to Landlord; (ii) $65,000 of the Security Deposit shall be applied by
Landlord for the payment of Base Rent for month 24 of the Initial Lease Term,
when such amount is due and payable to Landlord; and (iii) the remainder of the
Security Deposit represents the reasonably estimated cost that will be incurred
by Landlord to return the Leased Premises to its original condition following
expiration of the Lease Term in the event that Tenant does not return the Leased
Premises to its original condition following expiration of the Lease Term
pursuant to the terms and conditions of this Lease. Landlord shall be required
to keep the Security Deposit separate from its other accounts. In the event that
Tenant makes alterations to or constructs additional improvements or installs
equipment on the Leased Premises, such as and including Tenant’s Work,
Landlord’s Security Deposit shall be increased prior to Tenant commencing the
construction of any such alteration or improvement or the installation of any
such equipment to reflect Landlord’s reasonable estimate of the cost to return
the Leased Premises to its original condition following expiration of the Lease
Term in the event that Tenant does not return the Leased Premises to its
original condition pursuant to the terms and conditions of this Lease. If Tenant
returns the Leased Premises to its original condition following expiration of
the Lease Term, pursuant to the terms and conditions of this Lease, the Security
Deposit shall be returned to Tenant within forty-five (45) days after the
expiration of the Lease Term and otherwise, Landlord shall provide Tenant with
an itemized list of any items to which the Security Deposit is to be applied
within forty-five (45) days after the expiration of the Lease Term.

6. Taxes, Insurance, Utilities and Operating Expenses.

(a) Property Taxes. “Property Taxes” shall mean and include all real property
taxes (and charges in lieu of real property taxes) and assessments, general and
special, assessed against or levied on, against or with respect to the
Development and all personal property taxes (and charges in lieu of personal
property taxes) and assessments, general and special, assessed against or levied
on, against or with respect to personal property used in connection with or
located on the Common Areas, together with the reasonable cost (including fees
of attorneys, consultants and appraisers) of any negotiation, contest or appeal
pursued by Landlord in an effort to reduce any such tax, assessment or charge.

(b) Insurance. “Insurance” shall mean and include all premiums and charges for
property insurance on the Development and such other insurance (including,
without limitation, liability insurance for personal injury, death and property
damage, insurance against fire, extended coverage, theft or other casualties,
workmen’s compensation insurance covering personnel, fidelity bonds for
personnel, rent insurance, and plate glass insurance) maintained by Landlord on
or with respect to the Development.

(c) Utilities. “Utilities” shall mean and include all charges for water, sewer
and other utilities supplied to the Development or any portion thereof and all
utilities supplied to the Common Areas including, but not limited to,
electricity, heat and water, excepting charges for utility services paid
directly by Tenant pursuant to Section 9 below or any other tenant of the
Development pursuant to its lease and excepting utilities that are separately
metered to portions of the Building not leased by Tenant and which do not
constitute Common Areas.

(d) Operating Expenses. “Operating Expenses” shall mean the reasonable amount of
all costs and expenses of every kind and nature paid or incurred by Landlord in
connection with operating and maintaining any part of the Common Areas, the
Building, Improvements or other portions of the Development, or any easements
appurtenant to the Development as determined by Landlord in accordance with
generally accepted accounting principles consistently applied and as if the
Building was at least ninety-five percent (95%) occupied for the entire calendar
year. Such costs and expenses specifically include, without limitation, all
costs and expenses of operating, maintaining, repairing, lighting, signing,
cleaning, painting, paving, and striping the Common Areas; removal of snow, ice,
trash and debris; costs and expenses of repair or replacement of paving, curbs,
walkways, landscaping, pipes, ducts, conduits and similar items, and lighting
facilities; costs and expenses of planting, replanting and replacing flowers,
shrubbery and planters; maintenance and repairs costs, dues, fees and
assessments incurred under the Declaration; costs of services, if any, furnished
by Landlord for the non-exclusive use of all tenants of the Development; and a
reasonable amount for Landlord’s administrative costs and overhead. Operating
Expenses shall not include the cost of any capital improvements except as
follows: (i) amortization of capital improvements that produce a net reduction
in operation costs together with interest at the rate of eight percent (8%) per
annum on the unamortized balance thereof, provided that such capital
improvements shall only be performed after the useful life of the improvement
being replaced is ended or such improvement is broken or damaged and otherwise
irreparable at a cost that is reasonable in comparison to the cost of
replacement; and (ii) the cost or portion thereof reasonably allocable to the
Building, amortized over such period as Landlord shall reasonably determine,
together with the interest at the rate of eight percent (8%) per annum on the
unamortized balance, of any capital improvements made to the Development by
Landlord after the date of this Lease which are required under any governmental
law or regulation that was not applicable to the Development at the time the
Building was constructed, provided that such capital improvement shall not be
performed until compliance with such law or regulation is required and the
existing status of such improvement is no longer “grandfathered” as being in
compliance with such law or regulation. Only the amortized portion shall be
included in Operating Expenses. The amortization of any cost saving capital
improvements shall be done on a straight line basis, using the reasonably
estimated useful life or the approximate annual cost savings of the cost saving
capital improvements, and the annual amortization amount included in Operating
Expenses (including any interest charge) on account of any such cost saving
improvement shall not exceed the amount of the annual cost savings resulting
therefrom, as certified in connection with each annual Operating Expense
statement in which any such annual amortization charge shall be included.

The term “Operating Expenses” shall not include repairs, restoration or other
work occasioned by fire, windstorm or other insured casualty, expenses incurred
in leasing or procuring lessees, leasing commissions, advertising expenses,
expenses for renovating space for new lessees, legal expenses incident to
enforcement by Landlord of the terms of any lease, interest or principal
payments on any mortgage or other indebtedness of Landlord.

(e) Additional Rent. During the Lease Term, Tenant shall pay to Landlord, as
additional rent, an amount equal to the amount of Tenant’s Pro Rata Share (as
hereinafter defined) of the Property Taxes, Insurance, Utilities and Operating
Expenses which are paid or incurred by Landlord in any calendar year. Tenants
Pro Rata Share shall mean fifty percent (50%). Tenant shall make monthly
payments to be applied against Tenant’s obligation to pay Tenant’s Pro Rata
Share of the Property Taxes, Insurance, Utilities and Operating Expenses paid or
incurred by Landlord in any calendar year in advance on the first day of each
calendar month during the Lease Term based upon a reasonable estimate by
Landlord of such amounts to be paid or incurred by Landlord. Within ninety (90)
days of the end of each calendar year, Landlord will provide Tenant with a
computation of Tenant’s Pro Rata Share of the actual Property Taxes, Insurance,
Utilities and Operating Expenses paid or incurred by Landlord during such
calendar year. If the total of all estimated payments made by Tenant for such
calendar year is more than Tenant’s Pro Rata Share of the actual Property Taxes,
Insurance, Utilities and Operating Expenses paid or incurred by Landlord during
such calendar year, Tenant will receive a credit in the amount of such excess
against its estimated monthly payments for Tenant’s Pro Rata Share of Property
Taxes, Insurance, Utilities and Operating Expenses for the next calendar year or
a refund of such excess if there are no subsequent estimated monthly payments to
be made by Tenant. If the total of all estimated payments made by Tenant for
such calendar year is less than Tenant’s Pro Rata Share of the actual Property
Taxes, Insurance, Utilities and Operating Expenses paid or incurred by Landlord
for such calendar year, Tenant shall pay such deficiency to Landlord within
thirty (30) days of receipt of the computation of Tenant’s Pro Rata Share of the
actual Property Taxes, Insurance, Utilities and Operating Expenses from
Landlord. Tenant agrees to make timely payment of all amounts due as Additional
Rent under this Section 6, including any Additional Rent which becomes due or is
computed after the end of the Lease Term. The Tenant’s obligations under this
Section 6 shall survive the expiration of the Lease Term or earlier termination
of this Lease. In the event that the Lease Term commences or expires other than
on the first or last day of a calendar year, Tenant’s obligation to pay Tenant’s
Pro Rata Share of the Property Taxes, Insurance, Utilities and Operating
Expenses for such calendar years shall be prorated based upon the number of days
of the Lease Term that occur in such calendar years. In the event that the
Development is insured, serviced, assessed or maintained as part of a larger
parcel, then Landlord shall allocate a fair and equitable amount of such
insurance costs, service charges, assessments and maintenance charges, as the
case may be, to the Development or applicable portion thereof. Property Taxes
shall be deemed incurred by Landlord at the time such Property Taxes are
assessed or levied and/or become a lien. Within ninety (90) days of the end of
the Lease Term, Landlord will provide Tenant with a computation of Tenant’s Pro
Rata Share of the actual Property Taxes, Insurance, Utilities and Operating
Expenses paid or incurred by Landlord during such calendar year or partial
calendar year, as applicable. If the total of all estimated payments made by
Tenant for such calendar year or partial calendar year is more than Tenant’s Pro
Rata Share of the actual Property Taxes, Insurance, Utilities and Operating
Expenses paid or incurred by Landlord during such calendar year or partial
calendar year, as applicable, Landlord shall either (i) apply such excess to
Tenant’s obligation to make future estimated payments, or (ii) provide Tenant
with a refund of such excess at the time it provides Tenant with such
computation. If the total of all estimated payments made by Tenant for such
calendar year, or partial calendar year, as applicable, is less than Tenant’s
Pro Rata Share of the actual Property Taxes, Insurance, Utilities and Operating
Expenses paid or incurred by Landlord for such calendar year, or partial
calendar year, as applicable, Tenant shall pay such deficiency to Landlord
within thirty (30) days of receipt of the computation of Tenant’s Pro Rata Share
of the actual Property Taxes, Insurance, Utilities and Operating Expenses from
Landlord.

(f) Audit Rights. Upon written notice to Landlord by Tenant (the “Audit
Notice”), Tenant shall have the right to audit (the “Audit”) Landlord’s books,
accounts and records relating to the Property Taxes, Insurance, Utilities and
Operating Expenses for a particular calendar year for the sole purpose of
verifying Landlord’s calculation of the amount of Tenant’s Pro Rata Share of
Property Taxes, Insurance, Utilities and Operating Expenses for that calendar
year. If Tenant wishes to Audit the Landlord’s books, accounts and records
relating to Property Taxes, Insurance, Utilities and Operating Expenses for a
particular calendar year, then Tenant must deliver Tenant’s Audit Notice within
nine (9) months after Tenant’s receipt of Landlord’s annual statement of
Tenant’s Pro Rata Share of the actual Property Taxes, Insurance, Utilities and
Operating Expenses for that calendar year as contemplated herein (the
“Statements”). Tenant must: (i) complete Tenant’s Audit, and (ii) send any
written exceptions to the Statements to Landlord, within ninety (90) days after
Landlord provides Tenant with full access to its books, accounts and records.
Landlord shall provide Tenant access to its books, accounts and records at all
reasonable times and in a reasonable manner at a location where Landlord’s
books, accounts and records are kept in the normal course of business. The Audit
shall be at Tenant’s sole cost and expense, except as hereinafter provided. In
the event the Audit reveals an overpayment by Tenant of Tenant’s Pro Rata Share
of the actual Property Taxes, Insurance, Utilities and Operating Expenses for
that calendar year, such overpayment shall be credited to the next installment
of Rent becoming due under the Lease (provided, if the Lease has expired or
terminated, Landlord shall refund to Tenant the amount of the overpayment by
direct reimbursement). Pending the conclusion of the Audit, Tenant shall timely
pay to Landlord, within the timeframes set forth herein, any and all amounts
that are set forth on Landlord’s annual Statements as being payable by Tenant.
In the event the Audit, reveals an overpayment by Tenant in excess of four
percent (4%), Landlord shall reimburse to Tenant the reasonable and necessary
out-of-pocket costs incurred by Tenant associated with such Audit. Tenant shall,
and shall cause its consultants, employees, agents and representatives to,
maintain the confidentiality of any information set forth in the books, accounts
and records reviewed in connection with any Audit.

(g) Taxes on Tenant’s Business and Property. Tenant shall pay and discharge when
due all taxes and charges imposed upon the conduct of its business in the Leased
Premises and all property taxes imposed upon its fixtures, equipment,
merchandise and other personal property in the Leased Premises.

7. Use of Leased Premises. The Leased Premises shall be occupied and used solely
for general warehousing, product manufacturing, light assembly, storage and
related office purposes, and for such other purposes as may be specified by
Tenant in writing to Landlord and approved in writing by Landlord, in each such
case, to the fullest extent permitted by applicable laws, ordinances, rules and
regulations; provided, that Tenant shall not occupy or use any portion of the
Leased Premises for a tank farm during the Initial Lease Term, but such tank
farm use shall be specifically permitted as a permitted use during the New
Primary Term, if applicable. Landlord hereby consents to Tenant’s Special
Exception filing with the Hancock County Area Board of Zoning Appeals which was
filed prior to the Commencement Date and Landlord agrees to cooperate with
Tenant in obtaining any additional zoning approvals for Tenant’s proposed use of
the Leased Premises, at Tenant’s sole cost and expense. Tenant covenants and
agrees that the Leased Premises shall not be used for any treatment, storage or
disposal of or otherwise contaminated by any Hazardous Substances (as
hereinafter defined); provided, however, that Tenant shall be entitled to store
and use such Hazardous Substances on the Leased Premises which are incidental to
and necessary for the operation of Tenant’s business so long as Tenant complies
with all local, state and federal laws and regulations applicable to such
storage or use, and Tenant further covenants and agrees that:

(a) Tenant shall not permit any damage or nuisance in, on or about the Leased
Premises, or use or permit the use of the Leased Premises for any unlawful
purpose;

(b) Tenant shall conduct its business and keep the Leased Premises safe, clean
and in accordance with all guidelines, rules and regulations of the health,
fire, building, environmental and other offices and governmental agencies having
jurisdiction over Tenant’s business and/or the Leased Premises, and shall comply
with all laws, ordinances, rules, regulations, orders and decrees of any
governmental entity or personnel now or hereafter affecting or relating to the
Leased Premises or the use thereof;

(c) Tenant shall not dump or otherwise dispose of on the Leased Premises any
chemicals, metals, garbage, trash or other industrial by-products and
incidentals to Tenant’s business and all waste removal facilities shall use
proper, leakproof and fireproof containers and no foreign substance of any kind
shall be placed on or near the Leased Premises and the expense of any breakage,
stoppage, contamination, spillage or damage resulting from a violation of this
provision shall be borne by Tenant;

(d) Tenant shall comply with and shall use its best efforts to cause its agents,
employees, customers, invitees, licensees and concessionaires to comply with the
Declaration and all reasonable rules and regulations established by Landlord
from time to time provided such rules and regulations are not in violation of
Landlord’s obligations at law or under this Lease and do not materially
interfere with Tenant’s access to or permitted use of the Leased Premises; and

(e) Tenant shall indemnify and hold harmless Landlord, and any party affiliated
with Landlord, from and against any and all claims, judgments, liabilities,
losses, costs, and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) arising from, or in connection with: (i) any
escape, storage, usage, or spillage of any Hazardous Substances by Tenant (or
its employees, agents, contractors, invitees, or licensees) in, on, or about the
Leased Premises during the Lease Term; or (ii) any transportation of any
Hazardous Substances to or from the Leased Premises by Tenant (or its employees,
agents, contractors, invitees, or licensees) during the Lease Term, whether or
not such storage, usage, or transportation constitutes a failure of Tenant fully
to observe or perform its obligations under this Lease. The claims, judgments,
liabilities, losses, costs, and expenses from and against which Tenant has
agreed to indemnify and hold harmless Landlord, and any party affiliated with
Landlord, under this Subsection shall include the following: (i) any obligation
or liability of Tenant or Landlord under any Law to remove any such Hazardous
Substance, or contaminated soil or groundwater, from the Leased Premises, “clean
up” any such contamination of the soil or the groundwater in, on, or under the
Leased Premises, or perform any remediation of or for the Leased Premises;
(ii) all charges, fines, or penalties imposed by governmental authority or under
any Law governing such Hazardous Substances; and (iii) all claims by, and
liabilities to, any third party.

Hazardous Substances means (i) any “hazardous wastes” as defined under RCRA,
(ii) any “hazardous substances” as defined under CERCLA, (iii) any toxic
pollutants as defined under the Clean Water Act, (iv) any hazardous air
pollutants as defined under the Clean Air Act, (v) any hazardous chemicals as
defined under TSCA, (vi) any hazardous substances as defined under EPCRA,
(vii) radioactive materials covered by the Atomic Energy Act, (viii) similar
wastes, substances, pollutants, chemicals regulated under analogous state and
local laws, (ix) asbestos, (x) polychlorinated biphenyls, (xi) petroleum and
petroleum products or synthetic fuels, (xii) any substance the presence of which
on the property in question is prohibited under any applicable environmental
law; and (xiii) any other substance which is regulated under any applicable
environmental laws and requires removal, remediation or special handling in the
event of a violation of any of the foregoing laws.

8. Alterations and Additions.

(a) Tenant Alterations. Tenant, at its cost and expense, may install in the
Building such trade fixtures and other personal property as Tenant determines to
be necessary or appropriate to conduct its business. Tenant, at its cost and
expense, also may make non-structural alterations, improvements or additions to
the interior of the Building if Tenant delivers to Landlord a written notice
describing the proposed alteration, improvement or addition with particularity,
and provides to Landlord copies of any plans and specifications for the proposed
alteration, improvement or addition. Except for the installation of the exterior
signage in accordance with Subsection 8(b) for which no such consent is
required, or the installation of equipment necessary for Tenant’s use of the
Leased Premises (excluding any tank farms), such as HVAC equipment, as to which
Landlord’s reasonable consent shall be required, Tenant shall make no
alterations, improvements or additions of or to the exterior of the Building
without the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole discretion. Tenant shall make no structural alterations,
improvements or additions of or to any part of the Leased Premises without the
prior written consent of Landlord, which consent may be withheld in Landlord’s
sole discretion. In the event that: (A) Landlord consents to Tenant’s request to
make an alteration, improvement or addition of or to the exterior of the
Building, or a structural alteration, improvement or addition of or to any part
of the Leased Premises (collectively, “Structural Work”); and (B) Park 70
Partners, L.P. is still the Landlord under this Lease, BCI shall have a right of
first refusal to perform such Structural Work (the “BCI ROFR”). Upon Tenant’s
receipt of an acceptable and bona fide quote (the “Quote”) for the construction
of the Structural Work, Tenant shall provide Landlord with a copy of the Quote
and copies of all bid documents and responses relating to the Quote, and: (1) in
the event that Landlord does not provide Tenant with BCI’s written acceptance to
perform the work for Tenant in accordance with the Quote within ten
(10) business days after Tenant provides Landlord with a copy of the Quote (the
“BCI ROFR Period”), the BCI ROFR shall be deemed waived for such Structural
Work; and (2) in the event that Landlord does provide Tenant with BCI’s written
acceptance to perform the work in accordance with the Quote within the BCI ROFR
Period, BCI shall perform the Structural Work in accordance with the terms and
conditions of the Quote. All improvements, alterations and additions to the
Leased Premises, excepting only Tenant’s personal property, trade fixtures and
equipment, shall become the sole property of Landlord upon the expiration of the
Lease Term or earlier termination of this Lease; provided, that Landlord shall
have the right to require Tenant to remove any such alteration, improvement or
addition upon the expiration of the Lease Term or earlier termination of this
Lease, in which event, Tenant shall repair any and all damage to the Building
and the Improvements resulting from such removal. Tenant shall repair any and
all damage to the Building resulting from the removal of its personal property,
trade fixtures and equipment to its original condition.

(b) Tenant Signage. All exterior signs shall be subject to the prior written
approval of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, and installation thereof shall be the sole
responsibility of Tenant, after Tenant obtains all other required permits and
approvals. Tenant shall be permitted to use a share of any monument signs for
the Building relating to its pro-rata share of the Building.

9. Utilities. Landlord shall cause all utilities to the Leased Premises on the
Commencement Date to be separately metered at its sole cost and expense. Tenant
shall pay all usage and other charges for any and all utility services rendered
or furnished to the Leased Premises and separately metered, including, but not
limited to, heat, water, gas, electricity and sewers. If any equipment installed
by Tenant or Tenant’s use requires additional utility facilities, the costs of
installing such additional facilities shall be borne by Tenant. Tenant shall pay
all usage and other charges for telephone service to the Leased Premises.

10. Maintenance and Repairs.

(a) Maintenance by Landlord. Landlord, at Landlord’s expense, shall keep the
Common Areas and the foundation and other structural parts, including the roof,
of the Building in good order, condition and repair; provided, however, Landlord
shall not be responsible for making any repairs or replacements occasioned by
any act or negligence of Tenant, its employees, contractors, agents, invitees,
lessees, licensees, assignees or concessionaires, unless and to the extent
covered by Landlord’s insurance, all of which repairs and replacements shall be
made promptly by Tenant at its sole cost and expense. In addition to the
foregoing, for the period commencing on the Commencement Date and ending one
(1) year from the Commencement Date, Landlord warrants that the Building and the
Leased Premises were constructed in a good and workmanlike manner in compliance
with all applicable laws, and Landlord, at Landlord’s sole cost and expense,
shall repair or replace at its expense any defects in the Building or the Leased
Premises (other than with respect to work performed by Tenant in the Leased
Premises, or any repairs or replacements occasioned by any act or negligence of
Tenant, its employees, contractors, agents, invitees, lessees, licensees,
assignees or concessionaires) for a period of one (1) year following the
Commencement Date.

(b) Maintenance by Tenant. Except as explicitly provided in the foregoing
Subsection (a), Tenant, at Tenant’s expense, shall keep, maintain, replace and
repair the Leased Premises and every part thereof in good order, condition and
repair, including, but not limited to: interior and exterior electrical,
mechanical and utility equipment and systems exclusively servicing the Leased
Premises; fixtures; plate glass; doors; and interior walls, floor and floor
covering, and ceiling; provided, however, Tenant shall not be responsible for
making any repairs or replacements occasioned by any act or negligence of
Landlord, its employees, contractors, agents, invitees, lessees, licensees,
assignees or concessionaires, unless and to the extent covered by Tenant’s
insurance, all of which repairs and replacements shall be made promptly by
Landlord at its sole cost and expense. To the extent that Tenant is required to
repair or replace any part of the Leased Premises that was initially constructed
by Landlord, or one of Landlord’s affiliates, and such item to be repaired or
replaced is under warranty from a third-party, Landlord agrees coordinate the
repair or replacement with such third-party and to the extent necessary, to
assign any such warranties to Tenant with respect to such repair or replacement.

(c) Notice. Tenant shall give Landlord prompt written notice of the need for any
maintenance, replacement or repairs which Landlord is obligated to make under
foregoing Subsection (a) and of any material damage to the Leased Premises or
any part thereof.

11. Assignment, Subletting and Leasehold Mortgages.

(a) Requirements of Landlord’s Consent. Except as expressly provided in Section
11(b) below, Tenant shall not assign this Lease or any interest therein, or
sublet the whole or any part of the Leased Premises or permit any other persons,
including concessionaires or licensees, to operate in, on or from, or occupy the
same for any purposes without Landlord’s prior written consent, which consent
may be withheld in Landlord’s sole discretion during the Initial Lease Term and
prior to the earlier of: (1) the fifth anniversary of any New Primary Term or
any New Lease Term, and (2) the date on which the Project is 90% leased or sold;
and such consent shall not be unreasonably withheld for any request made after
the date which is the earlier of (i) the fifth anniversary of any New Primary
Term (as defined herein) or any New Lease Term (as defined in the Option
Agreement) and (ii) the date on which the Project is 90% leased or sold. The
consent by Landlord to any assignment or subletting shall not constitute a
waiver of the requirement for such consent to any subsequent assignment or
subletting.

(b) Permitted Assignments and Subleases. Notwithstanding anything herein to the
contrary, Tenant shall have the right, without Landlord’s consent, to assign
this Lease or to sublet the Leased Premises to an Affiliate (as hereinafter
defined) of Tenant or to any partnership, corporation or other entity resulting
from a merger or consolidation with Tenant, or to any person or entity which
acquires substantially all of the assets or stock of Tenant as a going concern.
For purposes of this Section, an “Affiliate” means any Person that directly or
indirectly controls, or is controlled by, or is under common control with,
Tenant; “control” means the possession, directly or indirectly, of the power to
cause the direction of the management and policies of a Person, whether by the
ownership of voting securities, by contract, or otherwise; and “Person” means
any corporation, partnership, limited liability company or other entity. Any
transfer of this Lease by operation of law and any change of control, merger, or
consolidation of Tenant shall not constitute an assignment for purposes of this
Lease.

(c) Leasehold Mortgage. Tenant may mortgage its interests in this Lease under a
leasehold mortgage or assign this Lease as collateral security for such
leasehold mortgage or otherwise encumber its leasehold estate without Landlord’s
prior written consent so long as Tenant’s lender does not request or require any
amendments or modifications to this Lease in connection with any such mortgage,
assignment or other encumbrance. Tenant shall not mortgage its interests in this
Lease under a leasehold mortgage or assign this Lease as collateral security for
such leasehold mortgage or otherwise encumber its leasehold estate without
Landlord’s prior written consent in the event Tenant’s lender requests or
requires any amendments or modifications to this Lease in connection with any
such mortgage, assignment or other encumbrance. In the event Landlord’s consent
is required to any such mortgage, assignment or other encumbrance, Landlord
agrees not to unreasonably withhold, condition or delay its consent and to amend
this Lease to provide for customary leasehold mortgage protections as are
reasonably required by Tenant’s lender and to use commercially reasonable
efforts to obtain a consent to such mortgage, assignment or other encumbrance
from the holder of any mortgage granted by Landlord with a lien on the Leased
Premises.

(d) Substitute Lease. In the event Landlord conveys or intends to convey the
Development to another entity prior to the expiration of the Lease Term, the
Tenant agrees, within thirty (30) days after Landlord’s written request
therefor, to simultaneously terminate this Lease and enter into a substitute
lease (the “Substitute Lease”) with Landlord’s grantee containing the same terms
and conditions as this Lease. Prior to entering into any such Substitute Lease,
Landlord shall provide Tenant with a subordination, nondisturbance and
attornment agreement from the holder of any mortgage granted by Landlord and
constituting a lien on the Leased Premises in form and substance of Exhibit E
attached hereto or other form and substance reasonably acceptable to Tenant.

12. Access to Leased Premises. Tenant shall permit Landlord and its agents to
enter upon the Leased Premises at all reasonable times, upon 24 hours prior
notice, except in the case of an emergency, to inspect and examine the Leased
Premises and to show the Leased Premises to prospective purchasers, mortgagees
and tenants. Tenant shall permit Landlord and its agents to enter upon the
Leased Premises at reasonable times, upon 24 hours prior notice, except in the
case of an emergency, to make such repairs (including the bringing of materials
that may be required therefor into or upon the Leased Premises) as Landlord may
reasonably deem necessary without any such act constituting any eviction of
Tenant in whole or in part, without Rent in any manner abating while such
repairs are being made by reason of loss or interruption of Tenant’s business in
the Leased Premises, and without responsibility for any loss or damage to
Tenant’s business or property, except as otherwise provided in this Lease.
Landlord agrees to avoid any unnecessary and unreasonable interference with the
conduct of Tenant’s business in the Leased Premises. Landlord’s foregoing right
of entry shall not be construed to impose upon Landlord any obligation or
liability whatsoever for the maintenance or repair of the Leased Premises except
as expressly provided in this Lease.

13. Insurance and Indemnification.

(a) Property Insurance. Landlord, at its cost and expense, shall maintain in
full force and effect throughout the Lease Term special form causes of loss
property insurance on the Building (formerly known as “all risk” coverage),
EnerDel Parking areas, EnerDel Loading areas, Landlord’s Work, and any other
work performed by BCI for Tenant, for at least one hundred percent (100%) of its
insurable value on a replacement cost basis, less the replacement cost of the
foundation and other structural elements which are not commonly covered by
policies of special form property insurance and including such endorsements and
additional coverages as may be required by Landlord’s mortgage lender or lien
holder. Landlord may also maintain business interruption insurance and/or loss
of “rental value” insurance in such amounts as Landlord shall reasonably deem
necessary.

(b) Commercial Liability Insurance: Tenant, at Tenant’s expense, shall maintain
in full force and effect throughout the Lease Term a policy of commercial
liability insurance, issued by a company or companies satisfactory to Landlord,
naming Landlord, its property manager and its lender as additional insureds, and
covering any and all claims for injuries to or death of persons and damage to
property occurring in or upon the Leased Premises, in an amount not less than
Two Million Dollars ($2,000,000) for injury to or death of any one person;
Five Million Dollars ($5,000,000) for injury to or death of more than one person
in the same accident or occurrence; and One Million Dollars ($1,000,000) for
damaged property arising out of any one accident or occurrence. If it becomes
customary for other similar facilities in the Indianapolis metropolitan area to
carry higher limits of liability coverage, Tenant shall, if requested by
Landlord, increase the foregoing coverage to such customary limits. Tenant may
maintain any such insurance under an umbrella policy of insurance.

(c) Insurance on Tenant’s Property. All of Tenant’s trade fixtures, equipment,
merchandise and other personal property shall be kept at Tenant’s sole risk and
expense, and Tenant, at Tenant’s expense, shall maintain in full force and
effect throughout the Lease Term property insurance on its trade fixtures,
equipment, merchandise and other personal property in or upon the Leased
Premises and all alterations, additions and improvements to the Leased Premises
made by Tenant for their full insurable value on a replacement cost basis, if
obtainable, and if not obtainable, for the full amount of the estimated cash
value for such property. Tenant may self-insure with respect to the insurance
required to be maintained under this subsection (c).

(d) Workmen’s Compensation. Tenant shall comply with the provisions of the
workmen’s compensation law and shall insure its liability thereunder.

(e) Certificates of Insurance. For each type of insurance which Tenant is
required to maintain under this Lease, Tenant shall furnish to Landlord an
endorsed copy of such insurance policy showing that each such type of insurance
is in full force and effect and may not be amended or cancelled without ten (10)
days prior written notice to Landlord.

(f) Waiver of Subrogation. Each of the parties hereto hereby waives and releases
any and all rights of recovery which it might have against the other for any
loss or damage, whether or not caused by any alleged negligence of the other
party, its agents, licensees or invitees, to the extent that such loss or damage
is covered by any insurance required to be maintained under this Lease. Each
policy of insurance required under this Lease shall contain an endorsement to
such effect.

(g) Responsibility for Damages. Tenant agrees to indemnify and hold Landlord
harmless from any and all claims, damages, liabilities, losses, costs and
expenses (including reasonable attorneys’ fees) to the extent arising from or in
connection with (i) the condition of those portions of the Leased Premises which
Tenant is obligated to maintain (excepting items covered by the Landlord’s
warranty or any third party warranty during the respective warranty period),
(ii) use or control of the Leased Premises, (iii) the conduct of Tenant’s
business from the Leased Premises, (iv) any act done by Tenant or any person
coming on the Development by the license or invitation of Tenant, express or
implied (except Landlord, its agents, contractors or employees), or (v) Tenant’s
breach of this Lease; provided, however, that the foregoing indemnity shall not
apply to any claims to the extent arising by reason of Landlord’s breach of this
Lease or Landlord’s, or its agents’, contractors’, employees’ or licensees’
negligence or intentional misconduct or to any claims, damages, liabilities,
costs or expenses to the extent covered by insurance maintained pursuant to this
Lease.

Landlord agrees to indemnify and hold Tenant harmless from any and all claims,
damages, liabilities, losses, costs and expenses (including reasonable
attorneys’ fees) to the extent arising from or in connection with the breach of
this Lease by Landlord, or the negligence or intentional misconduct of Landlord,
or any of Landlord’s agents, contractors, employees or licensees; provided,
however, that the foregoing indemnity shall not apply to any claims to the
extent arising by reason of Tenant’s, or its agents’, contractors’ or employees’
or licensee’s negligence or intentional misconduct or to any claims, damages,
liabilities, losses, costs or expense to the extent covered by insurance
maintained pursuant to this Lease.

(h) Tenant’s Waiver of Claims. Landlord shall not be liable for, and Tenant
waives all claims against Landlord for, any injuries, damages (including, but
not limited to, consequential damages) or losses of or to person, property or
otherwise, sustained by Tenant and not covered by insurance (or any such item
that would have been covered by insurance had Tenant not elected to self-insure
such risk), except to the extent resulting from Landlord’s breach of this Lease
or Landlord’s or its agents’, licensees’, invitees’ or employees’ negligence or
intentional misconduct. All property kept or stored in, upon or about the Leased
Premises by Tenant shall be so kept or stored at the sole risk of Tenant; and
Tenant shall hold Landlord harmless from any claims, costs or expenses,
including attorneys’ fees, arising out of damage thereto, except to the extent
such claim arises out of negligent or intentional misconduct on the part of
Landlord or its agents, licensees, invitees or employees.

14. Fire and Other Casualty. In the event of damage to, or total or partial
destruction of, the Building, EnerDel Parking areas, EnerDel Loading areas or
any fixtures, equipment, or systems which constitute a part of the Building by
fire or other casualty (“Casualty Damage”), the insurance proceeds, if any,
which, as a result of the Casualty Damage, are payable under any fire or
casualty insurance maintained by Landlord shall be payable to, and be the sole
property of, Landlord, and, subject to the terms and conditions of this Section,
Landlord shall cause the prompt and diligent repair and replacement of the
Building, EnerDel Parking areas, EnerDel Loading areas, Landlord’s Work and any
other alterations, improvements or additions of or to the Leased Premises which
were completed by BCI on behalf of Tenant, and as soon as reasonably possible so
that it is in substantially the same condition as existed prior to the Casualty
Damage; provided that Landlord shall not be obligated to repair or replace any
item which was not part of Landlord’s Work, including without limitation, any
alterations, improvements or additions of or to the Leased Premises made by
Tenant, unless any of such alterations, improvements or additions of or to the
Leased Premises were completed by BCI on behalf of Tenant. Notwithstanding the
foregoing provision of this Section 14, in the event: (a) the portions of the
Leased Premises to be restored by Landlord are so damaged or destroyed that they
cannot be restored within twelve (12) months after the date of the damage or
destruction, (b) the damage or destruction is not covered by the policy of
property insurance to be maintained by Landlord in accordance with Section 13
hereof and Landlord does not otherwise undertake to restore the Leased Premises
within ninety (90) days after the date of such damage or destruction, (c) the
insurance proceeds (without regard to any reduction thereof by Landlord’s
mortgagee to its mortgage debt) are when coupled with any deductible or
retention amount, insufficient for restoration of the Leased Premises and
Landlord does not otherwise undertake such restoration within ninety (90) days
after the date of such damage or destruction, or (d) applicable law does not
permit the restoration of the Leased Premises to substantially the same
condition as at the commencement of the term of this Lease and Landlord, after
reasonable efforts, cannot obtain a variance from such limitations within
120 days; then Landlord shall not be obligated to restore the Leased Premises
and Landlord or Tenant may, after ninety (90) days following the damage or
destruction, terminate and cancel this Lease upon fifteen (15) days written
notice to the other party, and all obligations hereunder except those due or
mature shall thereupon cease and terminate. If more than 50% of the Leased
Premises is damaged by a Casualty Damage that occurs during the last two (2)
years of the Extension Term, then Landlord or Tenant, at their respective
option, may terminate this Lease upon ninety (90) days’ written notice to the
other party, and all obligations hereunder, except those due or mature, shall
cease and terminate. Rent shall be abated proportionately (based upon the
proportion that the unusable space in the Leased Premises due to a Casualty
Damage bears to the total space in the Leased Premises) for each day that the
Leased Premises or any part thereof is unusable by reason of any such Casualty
Damage. If the Leased Premises are so damaged by casualty that Tenant’s
operations are materially impaired and Landlord or its affiliate has other space
available in the Project, Landlord shall use good faith efforts to make such
space available to Tenant during the restoration at Tenant’s request at
commercially reasonable rates.

15. Eminent Domain. In the event that all or a substantial part of the Leased
Premises, any material part of the Leased Premises, any access point to the
Leased Premises, or any material amount of parking spaces for the Leased
Premises are taken or condemned for public or quasi-public use under any statute
or by the right of eminent domain, or that in lieu thereof all or a substantial
part of the Leased Premises, any material part of the Leased Premises, any
access point to the Leased Premises, or material amount of parking spaces for
the Leased Premises are sold to a public or quasi-public body under threat of
condemnation (a “Total Taking”), and such taking, condemnation or sale renders
the Leased Premises unsuitable for operation of the Tenant’s business therein,
this Lease shall, at the option of either party, terminate on the date
possession of all or such part of the Leased Premises is transferred to the
condemning authority. All Rent shall be paid up to the date of termination; and
each party shall be permitted to obtain its own award for its estate in the
Lease and the Leased Premises.

If part of the Leased Premises shall be taken or condemned for public or
quasi-public use under any statute or by the right of eminent domain, which does
not constitute a Total Taking, or that in lieu thereof part of the Leased
Premises is sold to a public or quasi-public body under threat of condemnation,
which does not constitute a Total Taking, this Lease shall continue in full
force and effect and Landlord shall, at its sole cost and expense, promptly
restore the Improvements to a complete architectural unit. Notwithstanding
anything to the contrary contained herein, effective as of the delivery of
possession of the portion of the Leased Premises so taken and continuing during
the remainder of the Term, Rent shall be equitably reduced to reflect the
reduction of the portion of the Leased Premises so taken. In the event of any
such partial taking, Landlord shall be entitled to any and all compensation
awarded or paid for the taking, provided that such compensation shall be used to
restore the Improvements to a complete architectural unit and to restore other
affected portions of the Real Estate, such as the landscaping on the Real
Estate.

16. Default by Tenant.

(a) Events of Default. Each of the following shall be deemed a default by
Tenant:



  (i)   Tenant’s failure to pay Rent as herein provided when due;



  (ii)   Tenant’s failure to perform any other term, condition or covenant of
this Lease to be observed by Tenant;



  (iii)   The sale of Tenant’s leasehold interest hereunder pursuant to
execution;



  (iv)   The adjudication of Tenant as a bankrupt;



  (v)   The making by Tenant of a general assignment for the benefit of
creditors;



  (vi)   The appointment of a receiver in equity for Tenant’s property if such
appointment is not vacated or satisfied within ninety (90) days from the date of
such appointment;



  (vii)   The appointment of a trustee or receiver for Tenant’s property in a
reorganization, arrangement or other bankruptcy proceeding if such appointment
is not vacated or set aside within ninety (90) days from the date of such
appointment;



  (viii)   Tenant’s filing of a voluntary petition in bankruptcy or for
reorganization or arrangement; or



  (ix)   Tenant’s filing of an answer admitting bankruptcy or agreeing to
reorganization or arrangement.

(b) Landlord’s Right Upon Tenant’s Default. In the event of any default provided
in Clause (i) of foregoing Subparagraph (a) and the continuance of such a
default for a period of ten (10) days after written notice from Landlord to
Tenant, provided, however, that Landlord shall not be required to provide Tenant
with written notice more than two (2) times in any twelve (12) month period, or
in the event of any default provided in Clause (ii) of foregoing
Subparagraph (a) and the continuance of such default for thirty (30) days
following written notice from Landlord to Tenant (except in the event such
default is of a nature as not to be reasonably susceptible to cure within said
thirty (30) day period, in which case the period of cure shall be extended so
long as Tenant commences its efforts to cure within said thirty (30) day period
and thereafter diligently pursues the same to completion) or in the event of any
other default provided in foregoing Subparagraph (a) without any demand or
notice, Landlord, in addition to any other rights or remedies at law or in
equity, may:



  (i)   elect to terminate this Lease;



  (ii)   in the event that Tenant has failed to perform any of its covenants
under this Lease other than a covenant to pay Rent, perform the covenant or
covenants of Tenant which are in default (entering upon the Leased Premises for
such purpose, if necessary); and Landlord’s performance of any such covenant
shall not be construed as a waiver of Tenant’s default or of any other right or
remedy of Landlord in respect of such default, nor as a waiver of any covenant,
term or condition of this Lease; or



  (iii)   to the extent permitted by applicable laws, immediately re-enter upon
the Leased Premises, remove all persons and property therefrom, and store such
property in a public warehouse or elsewhere at the sole cost and for the account
of Tenant, all without service of notice or resort to legal process, without
being deemed guilty of trespass or becoming liable for any loss or damage which
may be occasioned thereby, and without such re-entry being deemed to terminate
this Lease.

(c) Re-Letting. In the event Landlord re-enters upon the Leased Premises as
provided in Clause (iii) of foregoing Subparagraph (b), or takes possession of
the Leased Premises pursuant to legal proceedings or pursuant to any notice
provided for by law, Landlord may either terminate this Lease, or from time to
time without terminating this Lease, make alterations and repairs for the
purpose of re-letting the Leased Premises and re-let the Leased Premises or any
part thereof for such term or terms (which may extend beyond the term of this
Lease) at such rental and upon such other terms and conditions as Landlord
reasonably deems advisable. Upon each re-letting, all rentals received from such
re-letting shall be applied: first to payment of costs of such alterations and
repairs; second, to the payment of Rent and any other indebtedness due and
unpaid hereunder; and the remainder, if any, shall be held by Landlord and
applied in payment of future Rent as it becomes due and payable hereunder. If
the rentals received from such re-letting during any month are less than amounts
to be paid hereunder by Tenant during that month, Tenant shall pay any such
deficiency to Landlord. Such deficiency shall be calculated and paid monthly. No
re-entry or taking of possession by Landlord of the Leased Premises shall be
construed as an election to terminate this Lease unless a written notice of
termination is given to Tenant. Notwithstanding any re-letting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for Tenant’s previous default.

(d) Damages Upon Termination. In the event that Landlord at any time terminates
this Lease for any default by Tenant, in addition to any other remedies Landlord
may have, Landlord may recover from Tenant all damages Landlord may incur by
reason of such default, including costs of recovering the Leased Premises,
making alterations and repairs for the purpose of re-letting, reasonable
attorneys’ fees, and the present value (using a discount rate equal to the prime
rate, as reported by the Wall Street Journal’s bank survey on such date), of an
amount equal to the Rent (assuming, with respect to items of Rent that are not
fixed or determinable, that the amounts payable by Tenant in respect of such
items of Rent during the preceding year of the Lease Term would remain constant
throughout the Lease Term) for the remainder of the Lease Term in excess of the
then reasonable rental value of the Leased Premises for the remainder of the
Lease Term less any reasonably anticipated vacancy period. All such amounts
shall be immediately due and payable from Tenant to Landlord.

17. Landlord Events of Default. Landlord shall be in default under this Lease if
Landlord fails to perform any of its material covenants under this Lease within
thirty (30) days after written notice and demand therefor is served upon
Landlord by Tenant (a “Landlord Event of Default”); provided, however, that if
the covenant to be performed by Landlord is of such nature that the breach
thereof cannot reasonably be cured or remedied by Landlord within such thirty
(30) day period, such default by Landlord shall not be deemed a Landlord Event
of Default if Landlord commences action to remedy the default within said thirty
(30) day period and thereafter diligently attempts to remedy the default. Upon
the occurrence of any Landlord Event of Default, Tenant shall have all rights
and remedies afforded at law or in equity, including that Tenant may sue for
injunctive relief or sue to recover damages for any loss resulting from the
Landlord Event of Default.

18. Landlord Representations and Warranties. Landlord represents and warrants
that: (i) the Real Estate is zoned Industrial Business Park and that the
Building complies with all applicable zoning laws as of the date of this Lease;
(ii) no part of the Building is located within the 100 year flood plain;
(iii) the common driveway of the Real Estate has access to West County Road 300
North over the existing Project roadway pursuant to the Declaration; (iv) it
will use good faith efforts to enforce the rules and regulations established by
Landlord for the Project in a non-discriminatory manner; (v) as of the date of
this Lease and to Landlord’s actual knowledge, the Project is free of all
Hazardous Substances except as disclosed in that certain Phase I Environmental
Assessment prepared by Alt & Witzig Engineering, Inc., dated February 27, 2008
as Project No. 08IN0087 (the “Phase I”); and (vi) as of the date of this Lease
and to Landlord’s actual knowledge, except as set forth in the Phase I, no
Hazardous Substances have been discovered by Landlord on the Project.

19. Surrender. Upon the expiration of the Lease Term or earlier termination of
this Lease, Tenant shall quit and surrender to Landlord the Leased Premises,
broom clean and in good order, condition and repair, ordinary wear and tear and
acts of Casualty Damage which Landlord is obligated to repair or replace
excepted; provided, that Tenant shall remove any property affixed to the Leased
Premises or improvements, additions or alterations to the Leased Premises which
Landlord directs Tenant to remove and repair any damage to the Building caused
by such removal. If Tenant shall fail to remove any property or improvements,
additions or alterations that it is obligated to remove, Landlord may cause all
or any item of such property or improvements, additions or alteration to be
removed at Tenant’s expense. Tenant hereby agrees to pay all costs and expenses
of any removal and of the repair of any damage to the Leased Premises caused by
such removal. Any and all property remaining on the Leased Premises after the
expiration of the Lease Term or earlier termination of this Lease shall, at the
option of Landlord, become the property of Landlord and Landlord may dispose of
and/or remove any such property without any liability whatsoever to Tenant.
Tenant’s obligation to observe and perform these covenants shall survive the
expiration of the Lease Term or earlier termination of this Lease.

20. Subordination. This Lease is and shall be subordinate to the lien of any
mortgage or any other method of financing or refinancing now or hereafter
encumbering the Leased Premises (the “Mortgage Lien”), and to all advances made,
or hereafter to be made, upon the security thereof; provided, however, that such
subordination is conditioned upon the rights of Tenant under this Lease and the
possession of the Leased Premises by Tenant not being disturbed so long as
Tenant is not in default hereunder beyond any applicable notice and/or cure
periods and upon the obtaining from each such lender, a recordable subordination
agreement in form and substance as Exhibit E attached hereto and incorporated
herein by this reference or in such other form or substance reasonably
acceptable to such lender and Tenant if such other subordination agreement:
(i) provides that the rights of Tenant under this Lease, and the possession of
the Leased Premises by Tenant, shall not be disturbed so long as Tenant is not
in default hereunder beyond any applicable notice and/or cure periods;
(ii) acknowledges that Tenant has deposited the Prepaid Rent for months 23 and
24 of the Initial Lease Term with Landlord as part of the Security Deposit and
agrees to be bound thereby; and (iii) acknowledges that Tenant has deposited the
Security Deposit in the amount of the then current Security Deposit and agrees
to be bound thereby. Landlord shall deliver to Tenant simultaneously with the
execution of this Lease, and as a condition to the effectiveness of this Lease,
a fully executed and acknowledged subordination, nondisturbance and attornment
agreement from the holder of any mortgage now a lien on the Leased Premises in
form and substance as Exhibit E attached hereto or such other form and substance
reasonably acceptable to Tenant and such mortgage holder. If any proceedings are
brought for the foreclosure of any Mortgage Lien, then Tenant shall: (a) attorn
to the purchaser upon any sale resulting directly or indirectly from such
proceedings; and (b) recognize the purchaser as Landlord hereunder. Upon request
by Landlord or Tenant, the other party shall execute and deliver an estoppel
certificate in form and substance as Exhibit F attached hereto and incorporated
herein by this reference, or in any other form or substance that may be
reasonably requested by Landlord or Tenant or that may be reasonably requested
by any purchaser, mortgage lender, or lien holder.

21. Covenant of Quiet Enjoyment. Landlord covenants that it has all necessary
right, title and interest in the Leased Premises to enter into this Lease and
grant Tenant the rights herein. Landlord agrees that if Tenant performs all the
covenants and agreements herein provided to be performed by Tenant, Tenant
shall, at all times during the Lease Term, have the peaceable and quiet
enjoyment of possession of the Leased Premises without any manner of hindrance
from Landlord or any persons claiming under Landlord.

22. Mechanic’s Liens. Tenant shall not suffer or give cause for the filing of
any mechanic’s lien against the Project, Development or Leased Premises as a
result of the fault or actions of Tenant. In the event any mechanic’s lien is
filed against the Project, Development or Leased Premises or any part thereof
for work claimed to have been done for, or material claimed to have been
furnished to, the Tenant, Tenant shall cause such mechanic’s lien to be bonded
or insured over within ten (10) days after receipt by Tenant of the notice of
such lien, or if not so bonded or insured, as provided or required by law or in
any other lawful manner or shall provide evidence that the lien is being
contested by proceedings adequate to prevent foreclosure of the lien, together
with satisfactory indemnity (in an amount not less than one hundred fifty
percent (150%) of the claimed lien) to Landlord within thirty (30) days after
the receipt by Tenant of the notice of such lien. Tenant shall indemnify and
hold harmless Landlord from all claims, judgments, liabilities, losses, costs,
and expenses (including, without limitation, reasonable attorneys’ fees and
court costs) incurred by Landlord as a result of, or in connection with, any
such mechanic’s lien. All liens suffered or caused by Tenant shall attach to
Tenant’s interest only. Nothing in this Lease shall be deemed or construed to
constitute consent to, or request of, any party for the performance of any work
for, or the furnishing of any materials to, Tenant, nor as giving Tenant the
right or authority to contract for, authorize, or permit the performance of any
work or the furnishing of any materials that would permit the attaching of a
mechanic’s lien.

23. Notices. Any notice, election or other communication provided for or
required by this Lease shall be in writing and shall be delivered by hand, by
nationally recognized air courier service, by certified or registered mail,
return receipt requested, postage prepaid, or by facsimile or email transmission
followed by delivery of the hard copy of such communication by air courier
service or mail as aforesaid, addressed to the party to whom such notice is
intended to be given at such address as such party may have previously furnished
in writing to the other party or to such party’s last known address. In the case
of any communication which requires a response within a specified period of time
pursuant to the terms of this Lease, the time period in which such response must
be given shall commence upon the date of actual receipt of a hard copy of any
such communication. Delivery to any officer, partner, agent or employee of a
party at the designated address of such party shall constitute actual receipt
for purposes hereof. Until receipt of written notice to the contrary, the
parties’ addresses for notices shall be:



      Landlord: Park 70 Partners, L.P.

      c/o Browning Investments, Inc.
6100 West 96th Street, Suite 250
Indianapolis, IN 46278

Attention:
Facsimile:
with a copy to:
  Mr. David Gabovitch
(317) 344-7400
Baker & Daniels LLP

          600 East 96th Street, Suite 600     Indianapolis, IN 46240    
Attention:
Facsimile:  
Joseph M. Scimia, Esq.
(317) 569-4800
 

Tenant:EnerDel, Inc.        
1540 Broadway, Suite 25C
New York, NY 10036
 

    Attention: Nicholas Brunero, Vice President and General Counsel
   
Facsimile:
  (212) 920-3510 with a copy to:  


 
   
EnerDel, Inc.
 


      8740 Hague Rd., Building 7
Indianapolis, Indiana 46256

Attention:
Facsimile:
  Robert Kamischke
(317) 585-3444

24. Miscellaneous Provisions.

(a) Memorandum of Lease. The parties hereto shall not record this Lease, but
each party shall execute upon request of the other a “memorandum of lease”
suitable for recording. All costs and expenses associated with recording a
“memorandum of lease” shall be borne by the party requesting execution of such
document.

(b) Relationship of Parties. Nothing contained herein shall be deemed or
construed by the parties hereto, or by any third party, as creating between the
parties hereto the relationship of principal and agent, partnership, joint
venture, or any relationship other than the relationship of landlord and tenant.

(c) Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent due hereunder shall be deemed to be other than on
account of the Rent first due hereunder. No endorsement or statement on any
check or letter accompanying any check or payment of Rent shall be deemed to be
an accord and satisfaction, and Landlord may accept any such check or payment
without prejudice to the right of Landlord to recover the balance of such Rent
or to pursue any other right or remedy.

(d) Severability. The invalidity or unenforceability of any particular provision
of this Lease shall not affect the other provisions, and this Lease shall be
construed in all respects as if such invalid or unenforceable provision had not
been contained herein.

(e) Authority. Each person executing this Lease represents and warrants that he
or she has been duly authorized to execute and deliver this Lease by the entity
for which he or she is signing, and this Lease is the valid and binding
agreement of such entity, enforceable in accordance with its terms.

(f) Waivers. No waiver of any covenant or condition or the breach of any
covenant or condition of this Lease shall be deemed to constitute a waiver of
any subsequent breach of such covenant or condition or justify or authorize a
non-observance upon any occasion of such covenant or condition or any other
covenant or condition. The acceptance of Rent by Landlord at any time when
Tenant is in default of any covenant or condition shall not be construed as a
waiver of such default or Landlord’s right to terminate this Lease on account of
such default.

(g) Remedies Cumulative. The remedies of Landlord and Tenant hereunder shall be
cumulative, and no one of them shall be construed as exclusive of any other of
any remedy provided by law or in equity. The exercise of any one such right or
remedy by the Landlord or Tenant shall not impair its standing to exercise any
other such right or remedy.

(h) Severability. The invalidity or unenforceability of any particular provision
of this Lease shall not affect the other provisions, and this Lease shall be
construed in all respects as if such invalid or unenforceable provision had not
been contained herein.

(i) Benefit of Persons Affected. Subject to the provisions of Section 11, this
Lease and all of the terms and provisions hereof shall inure to the benefit of
and be binding upon the respective heirs, executors, administrators, successors
and assigns of Landlord and Tenant except as otherwise expressly provided
herein.

(j) Construction. Whenever in this Lease a singular word is used, it shall also
include the plural wherever required by the context and vice versa. All
references in this Lease to periods of days shall be construed to refer to
calendar, not business, days. All indemnities set forth herein shall survive the
expiration or earlier termination of this Lease. The captions of this Lease are
for convenience only and do not in any way limit or alter the terms and
conditions of this Lease. All references in this Lease to periods of days shall
be construed to refer to calendar, not business, days, unless business days are
specified. Notwithstanding anything to the contrary anything set forth herein,
if Landlord is delayed in, or prevented from, completing Landlord’s Work or
otherwise observing or performing any of its covenants hereunder or satisfying
any condition or requirement hereunder as the result of an act or omission of
Tenant or any other cause which is not within the control of Landlord
(including, without limitation, inclement weather, the unavailability of
materials, equipment, services or labor and utility or energy shortages or acts
or omissions of public utility providers), then such completion, correction,
observation, performance, or satisfaction shall be excused for the period of
days that such completion, correction, observation, performance, or satisfaction
is delayed or prevented, and the dates and deadlines for completion,
observation, performance, and satisfaction set forth herein, as applicable,
shall be extended for the same period.

(k) Entire Agreement; Amendments. This instrument contains the entire agreement
between the parties hereto with respect to the subject matter hereof. All
representations, promises and prior or contemporaneous undertakings between such
parties are merged into and expressed in this instrument, and any and all prior
agreements between such parties are hereby cancelled. The agreements contained
in this instrument shall not be amended, modified, or supplemented except by a
written agreement duly executed by both Landlord and Tenant.

(l) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Indiana.

(m) Counterparts. This Lease may be executed in separate counterparts, each of
which when so executed shall be an original; but all of such counterparts shall
together constitute but one and the same instrument.

(n) Attorneys’ Fees. In the event that any proceeding or litigation is commenced
by either party to enforce the terms of this Lease, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incurred in connection with and incidental to such
litigation and arbitration, including the reasonable cost of in-house counsel
and any appeals. The “prevailing party” shall include, but is not limited to, a
party whose claim is substantially sustained in an action, a party who is
granted equitable relief or a party who dismisses an action or settles a claim
in exchange for a payment of substantially the sum allegedly due.

(o) Financial Statements. During the Lease Term, but only during such time as
the parent of Tenant is no longer a publicly traded company, Tenant shall
provide to Landlord on an annual basis, a copy of Tenant’s most recent financial
statements prepared as of the end of Tenant’s fiscal year within thirty (30)
days after the completion thereof. Such financial statements shall be signed by
Tenant, who shall attest to the truth and accuracy of the information set forth
in each such financial statement. Landlord agrees to maintain such financial
statements as confidential and shall not to disclose such financial statements
to any other party, except that Landlord may deliver such financial statements
to Landlord’s lender or prospective purchaser or investor if prior to such
delivery Landlord’s lender or prospective purchaser or investor agrees to
maintain such financial statements as confidential and agrees not to disclose
such financial statements to any other party.

25. Limitation of Liability. The term “Landlord” as used in this Lease, as far
as the covenants and agreements of Landlord in this Lease are concerned, shall
be construed to mean only the holder or holders of Landlord’s interest in this
Lease at the time in question. In the event of any bona fide transfer of
Landlord’s interest under this Lease or in the Leased Premises to a
non-affiliate of Landlord, then the Landlord herein named (and in case of any
subsequent transfer, the then transferor) shall be automatically freed and
relieved, as to occurrences after the date of such transfer, from all duties and
obligations relating to the performance of any covenants or agreements on the
part of Landlord to be performed or observed after such transfer, but: (i) not
with respect to Prepaid Rent, the Security Deposit and other deposits Tenant has
made pursuant to the terms and conditions of this Lease, unless such amounts are
paid and/or delivered to Landlord’s transferee or put into escrow for the uses
provided for in this Lease upon such transfer; and (ii) only to the extent that
such duties and obligations are assumed by such transferee. Notwithstanding
anything to the contrary provided in this Lease, no officer, official, director,
partner, agent, trustee, beneficiary, or employee of Landlord shall be
personally liable for the performance or nonperformance of any agreement,
covenant or obligation of Landlord hereunder, and Tenant’s remedies shall not
include a personal money judgment or against any of the foregoing persons.

26. Right of First Refusal. Provided that the United States Department of Energy
(“DOE”) and Tenant execute an agreement for the funding and disbursement of a
grant pursuant to the American Recovery and Reinvestment Act for not less than
$118,000,000 for the benefit of Tenant or its Affiliate (the “Grant Agreement”)
and no default has occurred beyond any applicable notice and/or cure periods,
and is then continuing, Landlord shall, before entering into a lease with a
third party for space within the eastern 211,500 square feet of the Building
(the “Additional Space”), provide Tenant with written notice of its intention to
lease the Additional Space or a portion thereof consisting of at least 75,000
square feet, together with a copy of a fully executed letter of intent (the
“Letter of Intent”) containing all material economic terms and conditions
pursuant to which Landlord and the prospective tenant intend to lease the
Additional Space or portion thereof (the “Economic Lease Terms”). In the event
that DOE and Tenant do not execute the Grant Agreement prior to the end of the
Initial Lease Term, this Section 26 shall be void and of no force or effect
whatsoever. Tenant shall have ten (10) business days from its receipt of
Landlord’s notice of the Economic Lease Terms to deliver to Landlord a written
notice agreeing to lease the Additional Space on the terms and conditions
contained in the Letter of Intent (“Tenant’s Acceptance”). In the event Tenant
fails to deliver Tenant’s Acceptance to Landlord within said ten (10) business
day period, such failure shall be conclusively deemed a rejection of such Letter
of Intent and if Landlord leases the Additional Space or such portion thereof to
the tenant identified in the Economic Lease Terms, it shall be deemed a waiver
by Tenant of this right of first refusal with respect to the portion of the
Additional Space described in such Letter of Intent, whereupon Tenant shall have
no further rights with respect to such portion of the Additional Space (except
as set forth in the Option Agreement, as hereinafter defined), but the Tenant’s
right of first refusal with respect to any portions not leased pursuant to such
Letter of Intent shall remain in place. In the event Tenant delivers Tenant’s
Acceptance to Landlord within said ten (10) business day period, such acceptance
shall constitute Tenant’s agreement to add the Additional Space to the Leased
Premises for the remainder of the Initial Lease Term, as well as to lease the
entire Development for an additional fifteen (15) year extension term commencing
on the expiration of the Initial Lease Term (the “New Primary Term”).

(a) If Tenant properly exercises its right of first refusal, Landlord and Tenant
shall enter into a new lease (“New Lease”), which lease shall be on the same
terms as this Lease, but shall modify the Leased Premises to include the entire
Development as the Leased Premises upon the terms and conditions set forth
herein and making such other modifications to this Lease as are appropriate
under the circumstances and acceptable to Landlord and Tenant. During the
remainder of the Initial Lease Term, the Base Rent for the Additional Space
shall equal the rent set forth in the Economic Lease Terms and the rent for the
original Leased Premises shall equal the rent set forth in Section 3(a) above.
During the New Primary Term, the Base Rent shall equal:



  (i)   For the period commencing on the commencement date of the New Primary
Term and ending 364 days thereafter, an amount calculated by multiplying the
Purchase Price (as set forth in Section 2 of the Option Agreement, as
hereinafter defined) by 10%. By way of example only, and not by way of
limitation, if the right of first refusal is exercised by Tenant in
December 2010, the Base Rent for the first year of the New Primary Term would be
$1,550,000 [$15,500,000 Purchase Price multiplied by 10%]; if the right of first
refusal is exercised by Tenant in January 2011, the Base Rent for the first year
of the New Primary Term would be $1,554,000 [$15,540,000 Purchase Price
multiplied by 10%].



  (ii)   Beginning on the first anniversary of the commencement date of the New
Primary Term, and on each subsequent anniversary of the commencement date of the
New Primary Term, the Base Rent shall be increased to an amount determined by
multiplying the Base Rent in effect for the immediately prior lease year by
102%.

(b) Landlord and Tenant shall enter into such New Lease within thirty (30) days
following Tenant’s Acceptance. Prior to entering into any such New Lease,
Landlord shall use commercially reasonable efforts to provide Tenant with a
subordination, nondisturbance and attornment agreement from the holder of any
mortgage with a lien on the Development in form and substance of Exhibit E
attached hereto or other form and substance reasonably acceptable to Tenant and
such lender.

(c) This subsection (c) shall apply whether or not the Grant Agreement has been
executed during the Initial Lease Term. Landlord agrees that it shall not
provide notice to Tenant of the Economic Lease Terms or to execute a lease with
a third party for the Additional Space on or before May 1, 2010. Landlord
further agrees that a lease with a third party for the Additional Space shall
not be for a lease term in excess of ten (10) years and shall not contain a
lease term that expires prior to the expiration of the Initial Lease Term under
this Lease. Landlord agrees that any lease for any part or all of the Additional
Space that is the subject of the right of first refusal in this Section 26 or
that could result in a subtenancy upon Tenant’s exercise of its option to
purchase or Landlord’s exercise of its Put right, both as described in the
Option Agreement, shall be on commercially reasonable terms for similar
facilities in central Indiana at the time such lease is being negotiated. The
terms shall be deemed to be commercially reasonable if the base rent under such
proposed lease is within 68% of the Base Rent as determined on a net present
value basis (using a discount rate equal to the prime rate, as reported by the
Wall Street Journal’s bank survey on such date) and the other terms are
materially the same as this Lease. Landlord agrees that it shall not enter into
any lease for a portion of the Expansion Space consisting of less than 75,000
square feet. Landlord agrees that it shall not enter into any lease for the
Additional Space after Tenant exercises its Purchase Option (as defined in the
Option Agreement).

27. Brokers. Landlord and Tenant each agree to indemnify and hold harmless one
another against any loss, liability, damage or claim incurred by reason of any
brokerage commission or finder’s fee alleged to be payable to anyone because of
any act, omission or statement of the indemnifying party. Such indemnifying
obligation shall be deemed to include the payment of reasonable attorneys’ fees
and court costs incurred in defending any such claim.

28. Guaranty of Lease. Concurrent with Tenant’s execution and delivery of this
Lease, Tenant shall cause Ener1, Inc., a Florida corporation, to execute and
deliver a guaranty in favor of Landlord in the form attached hereto as
Exhibit G.

29. Purchase Option and Put Agreement. Concurrent with the parties’ execution
and delivery of this Lease, Landlord and Tenant shall execute and deliver the
Purchase Option and Put Agreement in the form attached hereto as Exhibit H
(“Option Agreement”).

[SIGNATURES ON FOLLOWING PAGES;
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have executed or caused the execution of this
Lease by their respective officers duly authorized as of the day and year first
above written.

      Landlord:  


PARK 70 PARTNERS, L.P., a Delaware limited partnership By:  
PARK 70 ASSOCIATES, LLC,
its General Partner
   
By: BROWNING INVESTMENTS, INC.,
an Indiana corporation, its Manager
   
By:      
Printed:      
Title:      

1

Tenant:

ENERDEL, INC.,

a Delaware corporation

By:       
Printed:       
Title:       


2

Browning Construction, Inc. is hereby made a party to this Lease with respect to
its compliance

with Sections 4 and 8 of this Lease.

BROWNING CONSTRUCTION, INC.,
an Indiana corporation

By:       
Printed:       
Title:       


LIST OF EXHIBITS

EXHIBIT A

(Floor Plan Indicating Leased Premises)

EXHIBIT B

(Real Estate)

EXHIBIT C

(Workletter Agreement)

EXHIBIT D

(Letter Agreement)

EXHIBIT E

(Subordination Agreement)

EXHIBIT F

(Estoppel Certificate)

EXHIBIT G

(Guaranty of Lease)

EXHIBIT H

(Purchase Option and Put Agreement)
EXHIBIT A

(Floor Plan Indicating Leased Premises)

EXHIBIT B

(Real Estate)

Lot 1, Final Plat for Mount Comfort Business Park, dated October 15, 2008, and
recorded in the office of the Recorder of Hendricks County, Indiana, as
Instrument Number 080010913 in Plat Cabinet C, Slide 277

EXHIBIT C
WORKLETTER AGREEMENT

          RE:   Workletter Agreement for western 211,500
    gross square feet in Building 1, Axcess70,
    Mount Comfort, Hancock County, Indiana.
   
Tenant:
Landlord:
Date:
  EnerDel, Inc.
Park 70 Partners, L.P.
February   , 2010

Tenant and Landlord are executing simultaneously with this Workletter Agreement
(the “Workletter Agreement”) a lease (“Lease”), covering the space referred to
above, as more particularly described in the Lease (“Leased Premises”). All
terms used herein with initial capital letters and not otherwise defined herein
shall have the same meaning as in the Lease.

To induce Tenant to enter into the Lease and in consideration of the covenants
hereinafter contained, Landlord and Tenant mutually agree as follows:



  1.   Landlord shall, subject to and in accordance with the provisions of this
Workletter Agreement, cause Browning Construction, Inc. (“BCI”) to construct a
demising wall in the Building separating the Leased Premises from the remaining
portion of the Building, which work shall hereinafter be referred to as the
“Landlord’s Work.”



  2.   Landlord shall, and shall cause BCI to: (a) perform the Landlord’s Work
in a good and workmanlike manner and in compliance with all applicable federal,
state, county or other governmental laws, statutes, rules, regulations,
commitments, codes, orders and ordinances of any governmental authority,
department or agency, including, without limitation, zoning ordinances and The
American with Disabilities Act and the rules, regulations, guidelines, and
orders promulgated or entered thereunder as supplemented or amended from time to
time (collectively, the “Laws”); and (b) complete the Landlord’s Work free of
all mechanics’ and materialmens’ liens.



  3.   Landlord shall cause BCI to obtain two (2) bids for the cost of the
Landlord’s Work from licensed and professional contractors reasonably acceptable
to BCI and advise Tenant of same within ten (10) days after BCI’s receipt of the
bids. Landlord shall, within ten (10) days from its receipt of the two (2) bids
for the cost of the Work, select, in consultation with BCI and Tenant, one (1)
of the two (2) bids and the contractor submitting said bid. The cost of the
Landlord’s Work shall be the amount of the accepted bid.



  4.   Landlord and Tenant shall share equally the cost of Landlord’s Work.
Tenant’s one-half portion of such costs, shall be paid to Landlord within
ten (10) days after completion of Landlord’s Work.



  5.   All materials and installations constructed pursuant to this Workletter
Agreement shall become the property of the Landlord upon installation. No
refund, credit or removal of said items shall be permitted at the termination of
the Lease, except for the removal of those items or improvements which Landlord
requires Tenant to remove at the expiration or earlier termination of the Lease
pursuant to Section 19 of the Lease.



  6.   No part of the Leased Premises shall be deemed unavailable for occupancy
by Tenant due to the non-completion of Landlord’s Work. Tenant’s obligation to
pay Rent beginning on the Commencement Date shall not be affected by any
non-completion of Landlord’s Work.

This Workletter Agreement constitutes all of Landlord’s agreement with Tenant
with respect to the work to be performed by Landlord on Tenant’s behalf in the
Leased Premises, and no additional agreements or obligations shall be effective
unless signed by both Landlord and Tenant.

     
Landlord:
 
PARK 70 PARTNERS, L.P.,
a Delaware limited partnership

By:
  PARK 70 ASSOCIATES, LLC,
its General Partner

By: BROWNING INVESTMENTS, INC., an Indiana corporation, its Manager

By:       
Printed:       
Title:       


3

Tenant:

ENERDEL, INC.,

a Delaware corporation

By:       
Printed:       
Title:       


EXHIBIT D
Letter Agreement

THIS AGREEMENT is made as of the        day of      , 2010 by and between Park
70 Partners, L.P., a Delaware limited partnership (“Landlord”), and EnerDel,
Inc., a Delaware corporation (“Tenant”).

WHEREAS, by that certain Lease (hereinafter called “Lease”) made as of
February   , 2010, Landlord leased to Tenant certain premises (the “Leased
Premises”) known as the western half of Building 1 located at Axcess70, Mount
Comfort, Hancock County, Indiana; and

WHEREAS, Landlord and Tenant now desire to set forth the Commencement Date of
the term of the Lease and to acknowledge Tenant’s acceptance of the Leased
Premises.

NOW, THEREFORE, Landlord and Tenant do hereby agree as follows:



  1.   Tenant has accepted possession of the Leased Premises.



  2.   Landlord has completed the Landlord’s Work.



  3.   The term of the Lease commenced on      , 2010 and shall expire on      ,
2012, unless sooner terminated or extended as provided therein.



  4.   Except as hereby amended, the Lease shall continue in full force and
effect in accordance with its terms.



  5.   This Agreement shall be binding on the parties hereto, their heirs,
executors, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the day and year first above written.

     
Landlord:
 
PARK 70 PARTNERS, L.P.,
a Delaware limited partnership

By:
  PARK 70 ASSOCIATES, LLC,
its General Partner

By: BROWNING INVESTMENTS, INC., an Indiana corporation, its Manager

By:       
Printed:       
Title:       


4

Tenant:

ENERDEL, INC.,

a Delaware corporation

By:       
Printed:      
Title:       


EXHIBIT E

SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

THIS AGREEMENT dated the        day of       , 20      , between      , a[n]
     (“Mortgagee”), and EnerDel, Inc., a Delaware corporation (“Tenant”),

WITNESSES:

WHEREAS, Tenant has entered into that certain Lease dated the        day of
February, 2010 (the “Lease”) leasing certain premises known as the western
211,500 gross square feet of Building 1, Axcess 70, Mount Comfort, Hancock
County, Indiana, as more particularly described in the Lease (hereinafter
referred to as the “Leased Premises”);

WHEREAS, Mortgagee has agreed to make a mortgage loan in the amount of       
Dollars ($     ) (the “Mortgage”) to Park 70 Partners, L.P., a Delaware limited
partnership, the Landlord under the Lease;

WHEREAS, Tenant desires to be assured of the continued use and occupancy of the
Leased Premises under the terms of the Lease in the event of a foreclosure of
the Mortgage; and

WHEREAS, Mortgagee agrees to such continued use and occupancy by Tenant provided
that Tenant agrees to recognize and attorn to Mortgagee or the purchaser in the
event of foreclosure or otherwise.

NOW, THEREFORE, in consideration of the premises and the sum of
Ten Dollars ($10.00) by each party in hand paid to the other, receipt of which
is hereby acknowledged, it is hereby mutually covenanted and agreed as follows:



  1.   The Lease is and shall be subject and subordinate to the Mortgage and to
all renewals, modifications, consolidations, replacements and extensions of the
Mortgage, to the full extent of amounts secured thereby and interest thereon.



  2.   Tenant agrees that in the event any proceedings are brought for the
foreclosure of the Mortgage, it will attorn to the purchaser at such foreclosure
sale and recognize such purchaser as substitute Landlord, provided that such
purchaser shall have assumed and agreed to be bound by the terms and conditions
of the Lease, except that in no event shall such purchaser be liable for any act
or omission of any prior Landlord or be subject to any offsets or defenses which
Tenant may have against any prior Landlord, except that: (i) such purchaser
shall be responsible to cure defaults of a continuing nature of which such
purchaser receives notice and which are capable of being cured by purchaser;
(ii) such purchaser shall be liable for the return of rental security deposits,
if any, paid by Tenant pursuant to the terms of the Lease; and (iii) Tenant
shall receive a credit for the Prepaid Rent for months 23 and 24 of the Initial
Lease Term as provided in the Lease.



  3.   In the event it should become necessary to foreclose the Mortgage or
Mortgagee should otherwise come into possession of the Leased Premises,
Mortgagee will not join Tenant under the Lease in summary or foreclosure
proceedings and will not disturb the use and occupancy of Tenant under the Lease
so long as Tenant is not in default under any of the terms, covenants or
conditions of the Lease beyond any applicable notice and/or cure periods.



  4.   Tenant agrees to give Mortgagee, by certified or registered mail, a copy
of any notice of default served upon Landlord, provided that prior to such
notice, Tenant has been notified in writing of the address of Mortgagee. Tenant
further agrees that Mortgagee shall have the right to cure any such default on
behalf of the Landlord and shall be entitled to additional time to cure such
default, as may be reasonably required.



  5.   Tenant agrees that it will not, without the prior written consent of
Mortgagee, (a) modify the Lease; (b) terminate the Lease except as provided by
its terms; or (c) except for the Prepaid Rent for months 23 and 24 of the
Initial Lease Term, make a prepayment in excess of one (1) month of any rent
thereunder. Any such purported action without such consent shall be void as
against Mortgagee.

The provisions of this Agreement are binding upon and shall inure to the benefit
of the heirs, successors and assigns of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

MORTGAGEE:

By:
Printed:
Title:


[Add Notary]

5

TENANT:

EnerDel, Inc., a Delaware corporation

By:
Printed:
Title:


         
STATE OF       
  )
) SS:
COUNTY OF       
    )  

Before me, a Notary Public in and for the State of       , personally appeared
     , the        EnerDel, Inc., a Delaware corporation, who acknowledged the
execution of the foregoing instrument on behalf of said corporation.

      WITNESS my hand and Notarial Seal this        day of February, 2010.

(SEAL)
       
(signature)

      

(printed name) NOTARY PUBLIC

     
My Commission Expires:
  County of Residence:
     
       

This instrument was prepared by and upon recording return to Jeffery C. Dack,
Ice Miller LLP, One American Square, Suite 2900, Indianapolis, IN 46282-0200.

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
Jeffery C. Dack

EXHIBIT F
ESTOPPEL CERTIFICATE

TO:       



  6.   The undersigned is the [tenant/landlord] under that certain Lease dated
February   , 2010, by and between Park 70 Partners, L.P., a Delaware limited
partnership, as landlord (“Landlord”) and EnerDel, Inc., a Delaware corporation,
as tenant (the “Lease”), covering those certain premises commonly known and
designated as the western 211,500 gross square feet in Building 1 located at
Axcess 70, Mount Comfort, Hancock County, Indiana (the “Leased Premises”).



  7.   The Lease and the Purchase Option and Put Agreement is the only Lease or
agreement between the undersigned and Landlord affecting the Leased Premises and
has not been modified, changed, altered or amended in any respect (except as
indicated following this sentence). If none, state “none.”



  8.   The undersigned has made no agreements with Landlord or its agents or
employees concerning free rent, partial rent, rebate of rental payments or any
other type of rental concession (except as indicated following this sentence).
If none, state “none.”



  9.   The undersigned has accepted and now occupies the Leased Premises. The
Lease term began      , 2010, and rent has been paid to and including      ,
20       in conformity with the Lease. No rent has been prepaid for more than
one (1) month other than the deposit of the Prepaid Rent for months 23 and 24 of
the Initial Lease Term pursuant to the terms of the Lease. The Base Rent being
paid pursuant to the Lease is        ($     ) per month. If the Tenant’s
interest under the Lease has been assigned, or all or any portion of the Leased
Premises is sublet, or any interest in the Lease or the Leased Premises has
otherwise been transferred, the undersigned shall provide a copy of such
assignment, sublease, or transfer document upon request.



  10.   The Landlord Work has been completed in accordance with the terms of the
Workletter attached to Lease as Exhibit C.



  11.   Except as contained in the Lease and the Purchase Option and Put
Agreement, the undersigned does not have, any right of first refusal, right of
first opportunity or similar right to lease any additional space in the building
in which the Leased Premises is located.



  12.   Except as contained in the Lease and the Purchase Option and Put
Agreement, the undersigned does not have, any outstanding options or rights of
first refusal to purchase the Leased Premises or any part thereof or all or any
part of the real property of which the Leased Premises is a part.



  13.   No actions, whether voluntary or otherwise, are pending against the
undersigned under the bankruptcy laws of the United States or any State thereof.



  14.   The Lease is in full force and effect, and to the undersigned’s
knowledge, the undersigned currently has no valid defenses, counterclaims,
off-sets, credits, deductions in rent, or claims against the enforcement of any
of the agreements, terms, or conditions of the Lease, except with respect to the
deposit of the Prepaid Rent for months 23 and 24 of the Initial Lease Term
pursuant to the terms of the Lease.



  15.   The person executing this Tenant Estoppel Certificate on behalf of the
undersigned represents that he/she is duly authorized to execute the same on
behalf of such party.

Dated this        day of        , 20      .

By:
Printed:
Title:


EXHIBIT G

GUARANTY

This Guaranty executed this        day of February, 2010, by Ener1, Inc., a
Florida corporation (hereinafter referred to as “Guarantor”) in favor of Park 70
Partners, L.P., an Indiana limited partnership (hereinafter referred to as
“Landlord”).

WITNESSETH:

WHEREAS, concurrently herewith, Landlord and EnerDel, Inc., a Delaware
corporation (“Tenant”), are entering into (a) a certain Lease (the “Lease”),
with respect to certain premises located in Axcess70, Mount Comfort, Hancock
County, Indiana (the “Leased Premises”), and (b) a certain Purchase Option and
Put Agreement (the “Agreement”), with respect to certain premises of which the
Leased Premises are a part; and

WHEREAS, Guarantor will be economically benefited by the Lease and the
Agreement; and

WHEREAS, as an inducement for Landlord to enter into the Lease and the Agreement
with Tenant, Guarantor has agreed to guarantee: (i) the payment of all rentals
and other payments to be made by Tenant under the Lease and/or the Agreement;
and (ii) the full performance and observance by Tenant of the terms, covenants,
conditions and agreements provided in the Lease and/or the Agreement to be
performed and observed by Tenant, upon the following terms and conditions.

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby covenants
and agrees as follows:

For value received and in consideration of the Lease, Guarantor hereby
absolutely, unconditionally and personally guarantees: (i) the payment of all
rentals and other payments to be made by Tenant under the Lease and/or the
Agreement; (ii) the full performance and observance by Tenant of all the terms,
covenants, conditions and agreements provided in the Lease and/or Agreement to
be performed and observed by Tenant; and (iii) the payment of all expenses,
including attorneys’ fees and legal expenses, paid or incurred by Landlord in
endeavoring to collect or enforce the payments, performance and/or observance
referred to in (i) or (ii) above or any part thereof or in enforcing this
Guaranty (all of the foregoing are hereinafter individually and collectively
referred to as the “Obligations”).

This Guaranty shall be an absolute and unconditional guaranty and shall remain
in full force and effect as to the Guarantor until all of the Obligations have
been paid and satisfied in full; even though the Lease Term may have expired
and/or Tenant’s possession of the Leased Premises may have terminated. In the
event that Landlord is required to disgorge, return or refund any Obligation
after the termination of this Guaranty, this Guaranty and Guarantor’s
obligations hereunder with respect thereto shall be reinstated. Any assignment
of the Lease and/or Agreement or any subletting of the Leased Premises shall not
release or relieve the Guarantor from its liability hereunder.

6

Landlord may, from time to time, without notice to the Guarantor: (a) retain or
obtain a security interest in any property of Tenant or a security deposit to
secure any of the Obligations or any obligation hereunder; (b) retain or obtain
the primary or secondary liability of any entity or entities, in addition to the
Guarantor, with respect to any of the Obligations; (c) extend or renew for any
period (whether or not longer than the original period), alter, amend or
exchange the Lease, the Agreement or any of the Obligations; (d) release, waive
or compromise any liability of the Guarantor hereunder or any liability of any
other entity or entities primarily or secondarily liable on any of the
Obligations; (e) release or impair any security interest or lien, if any, in all
or any property securing any of the Obligations or any obligation hereunder and
permit any substitution or exchange for any such property; or (f) resort to the
Guarantor for payment of any of the Obligations, whether or not Landlord shall
have resorted to any property securing any of the Obligations or any obligation
hereunder or shall have proceeded against Tenant or any other entity or entities
primarily or secondarily liable on any of the Obligations. No such action or
failure to act by Landlord shall affect the Guarantor’s liability hereunder in
any manner whatsoever. Any amount received by Landlord from whatsoever source
and applied by it toward the payment of the Obligations shall be applied in such
order of application as Landlord may from time to time elect.

The Guarantor hereby expressly waives: (a) notice of the acceptance of this
Guaranty; (b) notice of the existence, creation, amount, modification,
amendment, alteration or extension of the Lease or all or any of the
Obligations, whether or not such notice is required to be given to Tenant under
the terms of the Lease and/or Agreement; (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever; (d) any benefit of any
valuation, appraisement, homestead or other exemption laws, now or hereafter in
effect in any jurisdiction in which enforcement of this Guaranty is sought;
(e) all diligence in collection, perfection or protection of or realization upon
the Obligations or any obligation hereunder, or any security for any of the
foregoing; and (f) any rights of subrogation against the Tenant or any other
party or parties primarily or secondarily liable on any of the Obligations.

No delay on the part of Landlord in the exercise of any right or remedy shall
operate as a waiver thereof, and no final or partial exercise by Landlord of any
right or remedy shall preclude other or further exercises thereof or the
exercises of any other right or remedy.

The validity of this Guaranty and the obligations of the Guarantor hereunder
shall not be terminated, affected or impaired by reason of any action which
Landlord may take or fail to take against Tenant or by reason of any waiver of,
or failure to enforce, any of the rights or remedies reserved to Landlord in the
Lease and/or Agreement, or otherwise, or by reason of the bankruptcy or
insolvency of Tenant and whether or not the term of the Lease and/or Agreement
shall be terminated by reason of said bankruptcy or insolvency. If Tenant should
become the subject of a case under the Bankruptcy Code (11 U.S.C. § 101 et seq.)
(a “Bankruptcy Case”), for the purposes of this Guaranty, the amount of the
Obligations shall not be limited or capped by operation of 11 U.S.C. § 502(b)(6)
but shall be in the full amount that would otherwise be payable under the
provisions of the Lease and the law of Indiana had no such Bankruptcy Case been
commenced.

This Guaranty and the term “Lease” as used herein shall extend to and include
any “New Lease” as such term is defined in the Lease and any “Substitute Lease”
as such term is defined in the Agreement.

Each person executing this Guaranty other than on behalf of themselves
represents and warrants that he or she has been duly authorized to execute and
deliver this Guaranty by the entity on whose behalf they are signing.

In the event of an assignment of the Lease to a third party that is not an
affiliate of Guarantor, Guarantor shall be released from this Guaranty in the
event that such assignee, or a replacement guarantor of the Lease has a net
worth at least equal to that of Guarantor, as of the date of the execution of
the Lease.

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the day and
year first above written.

Ener1, Inc., a Florida corporation

By:      
Printed:       
Title:      


EXHIBIT H
PURCHASE OPTION AND PUT AGREEMENT

THIS PURCHASE OPTION AND PUT AGREEMENT (this “Agreement”) is made and entered
into as of this      day of February, 2010 by and among Park 70 Partners, L.P.,
a Delaware limited partnership (“Park 70”), and EnerDel, Inc., a Delaware
corporation (“EnerDel”).

WITNESSETH:

WHEREAS, Park 70, as landlord, and EnerDel, as tenant, have entered into that
certain Lease dated of even date herewith (the “Lease”);

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meaning ascribed thereto in the Lease;

WHEREAS, pursuant to the Lease, EnerDel leases from Park 70 a portion of the
Building which is constructed on the parcel of real estate described on
Exhibit A attached hereto and incorporated herein by this reference (the “Real
Estate”);

WHEREAS, the Building, Real Estate and Improvements are collectively referred to
herein as the “Development;”

WHEREAS, EnerDel or its Affiliate has been awarded a grant from the United
States Department of Energy (“DOE”) for not less than $118,000,000 (the
“Grant”);

WHEREAS, DOE and EnerDel or its Affiliate are currently negotiating an agreement
for the funding and disbursement of the Grant (the “Grant Agreement”);

WHEREAS, the parties desire to execute and deliver this Agreement in order to
induce both Park 70 and EnerDel to enter into the Lease;

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein and in the Lease, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each of the
parties hereto, the parties hereto agree as follows:

1. Grant of Purchase Option. Park 70 grants and conveys to EnerDel an exclusive
and irrevocable option (the “Purchase Option”) to purchase, at the Purchase
Price (defined below), the Development, at any time during the period commencing
on the date that DOE and EnerDel execute the Grant Agreement and expiring at
5:00 p.m. east coast time on December 31, 2011 (as defined in the Lease) (the
“Purchase Option Period”). This Agreement shall be void and of no force or
effect whatsoever in the event that DOE and EnerDel do not execute the Grant
Agreement prior to December 31, 2011. EnerDel may exercise the Purchase Option
at any time prior to the expiration of the Purchase Option Period by giving
written notice to Park 70 of such election to exercise the Purchase Option
(“Purchase Option Exercise Date”). The Lease and Park 70’s and EnerDel’s
relationship of Landlord and Tenant shall survive the exercise of the Purchase
Option until the closing.

2. Purchase Price. The purchase price (the “Purchase Price”) for the Development
shall be Fifteen Million Five Hundred Thousand Dollars ($15,500,000), which
amount shall be increased, however, at a monthly rate of Forty Thousand Dollars
($40,000) for each month after December 2010, until the actual consummation of
the transfer and conveyance of the Development (the “Closing”) occurs (the
“Closing Date”), provided, however, that the Purchase Price shall not exceed
Sixteen Million Dollars ($16,000,000). The $40,000 monthly increase shall be
prorated daily for the month in which the Closing Date occurs, if applicable. By
way of example only, and not by way of limitation, if the Closing Date occurs on
January 15, 2011, the Purchase Price would be $15,519,354.84 [$15,500,000
initial Purchase Price plus the product of $40,000 times the quotient of the
days in January prior to and including the Closing Date divided by the total
days in January]. EnerDel shall, within five (5) days after giving written
notice to Park 70 of such election to exercise the Purchase Option, tender to a
national title insurance company, the sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) (the “Earnest Money”). The Earnest Money shall be
applied to the Purchase Price and shall be credited first to any portion thereof
payable in cash at the Closing. The Earnest Money shall be paid immediately to
Park 70 in the event EnerDel fails to close on the Closing Date and Park 70 has
not defaulted in its obligations under this Agreement.

3. Closing. The Closing Date shall be on a date set by EnerDel and subject to
Section 5 below, in no event shall the Closing Date be later than ninety
(90) days after the Purchase Option Exercise Date (“Option Closing Date
Deadline”). At Closing, Park 70 shall deliver to EnerDel: (a) a fully executed
limited warranty deed conveying fee simple title to the Development, subject to
the lien of non-delinquent real estate taxes and assessments, and all easements,
restrictions, covenants, conditions of record prior to the date hereof, all
matters which EnerDel has created or approved, and any third party lease entered
into by Park 70 pursuant to Section 26 of the Lease; (b) a vendor’s affidavit in
a form and substance sufficient to allow the title insurer to delete all
standard exceptions from its policy of title insurance; (c) a non-foreign
affidavit in a form and substance required by applicable law; (d) an Indiana
Sales Disclosure form; and (e) any other documents or certificates required by
law or customary to consummate the sale and purchase of the Development
(collectively, the “Closing Documents”). EnerDel shall assume and agree to pay
(a) all assessments first becoming a lien after the Closing Date; (b) the costs
of recording the deed; (c) the costs of curing any and all title objections
which EnerDel may have, other than the cost of removing any mortgages or other
monetary liens on the Development; (d) the legal fees of its counsel relating to
the conveyance of the Development; (e) its pro rata portion of the real estate
taxes assessed for and becoming a lien during the calendar year in which closing
occurs (based upon the number of days remaining in such calendar year after the
Closing Date); and (f) the cost of any updated survey of the Development, if
EnerDel elects to have such survey updated. Park 70 shall pay (i) its pro rata
portion of the real estate taxes assessed for and becoming a lien during the
calendar year in which closing occurs (based upon the number of days in such
calendar year prior to and including the Closing Date) and all prior real estate
taxes; (ii) the cost of an owner’s policy of title insurance; and (iii) the
legal fees of its counsel relating to the conveyance of the Development. The
most current tax rate and assessed value shall be used for purposes of proration
under this paragraph if the applicable tax rate and assessed value have not been
determined and shall be reprorated within thirty (30) days after the actual tax
rate and assessed value is published by the appropriate governmental authority.
In the event that Park 70 has leased any portion of the Development to a third
party in compliance with Section 26 of the Lease, EnerDel shall assume such
lease(s) with respect to matters first arising after the Closing; and Park 70
shall indemnify and hold EnerDel harmless from and against any damages, costs or
expenses, including reasonable attorneys’ fees, incurred by EnerDel as a result
of claims or matters first arising under any such lease prior to the Closing;
and EnerDel shall indemnify and hold Park 70 harmless from and against any
damages, costs or expenses, including reasonable attorneys’ fees, incurred by
Park 70 as a result of claims or matters first arising under any such lease
after the Closing; and Park 70 shall credit to EnerDel at the Closing the total
amount of base or fixed rent and other changes (such as, but not limited to,
taxes, insurance and common expenses) actually paid by such tenant(s) pursuant
to such lease(s) (collectively, “Rents”) for the calendar month in which the
Closing occurs, prorated for number of days during such calendar month from,
including and after the Closing, and (ii) all security deposits and prepaid and
overpaid Rents, if any.

4. Title. EnerDel shall have the right to examine title to the Development, but
shall have no right to object to the state of title, and Park 70 shall have no
obligation to cure any title defects, except for: (a) items of record that were
executed or caused by Park 70 and recorded after the date hereof without
EnerDel’s consent or approval and that are objected to by EnerDel; and (b) the
cost of removing any mortgages or mechanics liens on the Development resulting
from Park 70’s actions.

5. Failure of Closing to Occur. In the event that the Option Closing Date
Deadline is scheduled to occur after the expiration of the Initial Lease term,
the Initial Lease Term shall be extended to the Option Closing Date Deadline. If
the Closing fails to occur by the Option Closing Date Deadline as a result of
(a) the inability of Park 70 to obtain a release of the Development from the
lien of any lender holding a mortgage encumbering the Development or any other
cause despite best efforts by Park 70, or (b) the inability of EnerDel to close
despite best efforts by EnerDel, then either party may extend the Option Closing
Date for thirty (30) days by written notice thereof to the other party, and the
Initial Lease Term shall be extended for an additional thirty (30) days if the
Initial Lease Term would otherwise expire, provided however, if Park 70 extends
such date pursuant to this Section, there shall be no increase in the Purchase
Price as a result of such extension.

6. Put. In the event that DOE and EnerDel execute the Grant Agreement prior to
December 31, 2011, and EnerDel does not exercise the Purchase Option on or
before the expiration of the Purchase Option Period, then such Purchase Option
shall automatically convert to a put to EnerDel to lease the Development at the
Put Rent (as defined below) and on the Put Terms (as defined below) (the “Put”),
which Put may be exercised by Park 70 in its sole and absolute discretion, by
giving written notice to EnerDel within ninety (90) days after the expiration of
the Purchase Option Period (the “Put Option Period”), requiring that EnerDel
lease the Development at the Put Rent and on the Put Terms. The Put Rent shall
equal annual base rent of $1,459,350 for the first year of the Put, with annual
increases of 2% for each year thereafter. The Put Terms shall require a lease
term of 15 years (commencing on the expiration date of the Initial Lease Term
under the Lease and referred to as the “New Lease Term”), cover the entire
Development and contain the other terms and provisions of the Lease and such
other provisions as are appropriate under the circumstances and agreed to by
Park 70 and EnerDel. If Park 70 exercises its Put, Park 70 and EnerDel shall
enter into a new lease (“Substitute Lease”) within thirty (30) days after the
Put is exercised by Park 70 (the “Put Closing Date Deadline”), which new lease
shall contain the Put Rent and Put Terms. If the Initial Lease Term would
otherwise expire prior to the expiration of the Put Option Period or the Put
Closing Date Deadline if the Put is exercised by Park 70, then the Initial Lease
Term shall be extended, as applicable, to (x) thirty (30) days after the Put
Option Period if Park 70 does not exercise its Put or (y) the Put Closing Date
Deadline if the Put is exercised by Park 70. Park 70 shall use commercially
reasonable efforts to provide EnerDel with a subordination, nondisturbance and
attornment agreement from the holder of any mortgage granted by Park 70 with a
lien on the Leased Premises in a form and substance of Exhibit E to the Lease or
other form and substance reasonably acceptable to EnerDel and such lender. If
Park 70 has leased any portion of the Additional Space (as defined in the Lease)
to a third party prior to Park 70’s exercise of the Put, such third-party lease
shall become a sublease between EnerDel, as sublandlord, and the third-party
tenant, as subtenant.

7. Memorandum of Option. The parties hereto shall not record this Agreement, but
each party shall execute upon the request of the other, a memorandum of this
Agreement suitable for recording in the real estate records of Hancock County,
Indiana.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their legal representatives, transferees, heirs,
successors, and permitted assigns. EnerDel shall not assign, transfer or convey
its rights under this Agreement without Park 70’s prior written consent unless
it is assigned along with an assignment by EnerDel of the Lease per the terms of
the Lease.

9. Modifications. No change or modification of this Agreement shall be valid or
binding upon any party hereto, nor shall any term or condition of this Agreement
be considered waived by any party, unless such change or modification or waiver
shall be in writing and signed by the party to be charged.

10. Counterparts. For the convenience of the parties hereto, any number of
counterparts hereof may be executed, and each such counterpart shall be deemed
to be an original instrument.

11. Further Assurances. The parties hereto agree to execute such further
documents, instruments and other agreements as may be reasonably requested by
the other party to carry out and implement the intent hereof.

12. Construction. This Agreement shall be governed by, and construed and
enforceable in accordance with, the laws of the State of Indiana. The titles of
the paragraphs herein have been inserted as a matter of convenience of reference
only and shall not control or affect the meaning or construction of any of the
terms or provisions herein.

13. Consent to Jurisdiction. The parties hereto hereby irrevocably submit to the
jurisdiction of any Indiana State or Federal court sitting in Indiana and any
appellate court from any thereof in any action or proceeding arising out of or
relating to this Agreement, and the parties hereto hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in such Indiana State court or in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding and
consent to service of process by mail.

14. Notices. Any notice, election or other communication provided for or
required by this Agreement shall be in writing and shall be delivered by hand,
by nationally recognized air courier service, by certified or registered mail,
return receipt requested, postage prepaid, or by facsimile or email transmission
followed by delivery of the hard copy of such communication by air courier
service or mail as aforesaid, addressed to the party to whom such notice is
intended to be given at such address as such person may have previously
furnished in writing to the other party or to such party’s last known address.
In the case of any communication which requires a response within a specified
period of time pursuant to the terms of this Agreement, the time period in which
such response must be given shall commence upon the date of actual receipt of a
hard copy of any such communication. Delivery to any officer, partner, agent or
employee of a party at the designated address of such party shall constitute
actual receipt for purposes hereof. Until receipt of written notice to the
contrary, the parties’ addresses for notices shall be:

PARK 70

      c/o Browning Investments, Inc.
6100 West 96th Street, Suite 250

Indianapolis, IN 46278
Attention:
Facsimile:
 
Mr. David Gabovitch
(317) 344-7400
with a copy to:
 


     
Baker & Daniels LLP
 
600 East 96th Street, Suite 600

Indianapolis, IN 46240
Attention:
Facsimile:
 
Joseph M. Scimia
(317) 569-4800

ENERDEL

     
EnerDel, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
 


Attention: Nicholas Brunero, Vice President and General Counsel

Facsimile:
  (212) 920-3510
with a copy to:
 


     
EnerDel, Inc.
 
8740 Hague Rd., Building 7
Indianapolis, Indiana 46256

Attention:
Facsimile:
  Robert Kamischke
(317) 585-3444

[SIGNATURES ON FOLLOWING PAGES;
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

     
PARK 70:
 
PARK 70 PARTNERS, L.P.,
a Delaware limited partnership

By:
  PARK 70 ASSOCIATES, LLC,
its General Partner

By: BROWNING INVESTMENTS, INC., an Indiana corporation, its Manager

By:       
Printed:       
Title:       


7

ENERDEL:

ENERDEL, INC.,

a Delaware corporation

By:       
Printed:       
Title:       


Exhibit A
Legal Description of Real Estate

Lot 1, Final Plat for Mount Comfort Business Park, dated October 15, 2008, and
recorded in the office of the Recorder of Hendricks County, Indiana, as
Instrument Number 080010913 in Plat Cabinet C, Slide 277

I/2424963.9

8